Exhibit 10.39

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

among

 

PRENTISS PROPERTIES ACQUISITION PARTNERS, L.P.,

as Borrower

 

EUROHYPO AG, NEW YORK BRANCH,

as Administrative Agent, Arranger, and Sole Book Runner

 

BANK ONE, NA,

as Syndication Agent

 

and

 

THE LENDERS NAMED HEREIN,

as Lenders

 

$100,000,000

 

As of

 

March 2, 2004

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION 1 DEFINITIONS AND TERMS

   8

1.1

  

Definitions

   8

SECTION 2 TERM LOANS

   26

2.1

  

Term Loans.

   26

SECTION 3 TERMS OF PAYMENT

   26

3.1

  

Notes and Payments

   26

3.2

  

Interest and Principal Payments

   26

3.3

  

Interest Options

   27

3.4

  

Quotation of Rates

   27

3.5

  

Default Rate

   27

3.6

  

Interest Recapture

   27

3.7

  

Interest Calculation

   27

3.8

  

Maximum Rate

   27

3.9

  

Interest Periods

   28

3.10

  

Conversions and Continuations

   28

3.11

  

Order of Application

   28

3.12

  

Sharing of Payments, Etc

   29

3.13

  

Booking Borrowings

   29

3.14

  

Basis Unavailable or Inadequate for the Eurodollar Rate

   29

3.15

  

Additional Costs

   30

3.16

  

Change in Governmental Requirement

   31

3.17

   Funding Loss . BORROWER AGREES TO INDEMNIFY EACH LENDER AGAINST, AND PAY TO
IT UPON DEMAND, ANY FUNDING LOSS OF SUCH LENDER    31

3.18

  

Foreign Lenders

   31

3.19

  

Fees

   32

SECTION 4 UNENCUMBERED PROPERTIES; GUARANTIES

   32

4.1

  

Unencumbered Properties

   32

 

Amended and Restated Credit Agreement          



--------------------------------------------------------------------------------

4.2

  

Negative Pledge Agreements

   33

4.3

  

Guaranties

   33

4.4

  

Unencumbered Properties Held by Consolidated Affiliates

   33

4.5

  

Minimum Unencumbered Property Value Error! Bookmark not defined.

    

SECTION 5 CONDITIONS PRECEDENT

   34

5.1

  

Conditions to Advance of Term Loans

   34

5.2

  

Conditions Generally

   35

SECTION 6 REPRESENTATIONS AND WARRANTIES

   36

6.1

  

Purpose of Credit Facility

   36

6.2

  

Existence, Good Standing, Authority and Compliance

   36

6.3

  

Affiliates

   36

6.4

  

Authorization and Contravention

   36

6.5

  

Binding Effect

   36

6.6

  

Financial Statements; Fiscal Year

   37

6.7

  

Litigation

   37

6.8

  

Taxes

   37

6.9

  

Environmental Matters

   37

6.10

  

Employee Plans

   38

6.11

  

Properties; Liens

   38

6.12

  

Locations

   38

6.13

  

Government Regulations

   38

6.14

  

Transactions with Affiliates

   38

6.15

  

Insurance

   38

6.16

  

Labor Matters

   38

6.17

  

Solvency

   38

6.18

  

Full Disclosure

   38

6.19

  

Exemption from ERISA; Plan Assets

   39

6.20

  

Patriot Act

   39

6.21

  

Foreign Status

   39

 

Amended and Restated Credit Agreement          



--------------------------------------------------------------------------------

SECTION 7 AFFIRMATIVE COVENANTS

   39

7.1

  

Items to be Furnished

   39

7.2

  

Use of Proceeds

   41

7.3

  

Books and Records

   41

7.4

  

Inspections

   41

7.5

  

Taxes

   41

7.6

  

Payment of Obligations

   41

7.7

  

Expenses

   41

7.8

  

Maintenance of Existence, Assets, and Business

   41

7.9

  

Insurance

   42

7.10

  

Preservation and Protection of Rights

   42

7.11

  

Environmental Laws

   42

7.12

  

INDEMNIFICATION

   42

7.13

  

REIT Status

   43

7.14

  

ERISA Exemptions

   43

7.15

  

Listed Company

   43

7.16

  

Further Assurances

   43

SECTION 8 NEGATIVE COVENANTS

   43

8.1

  

Payment of Obligations

   43

8.2

  

Employee Plans

   43

8.3

  

Transactions with Affiliates

   44

8.4

  

Compliance with Governmental Requirements and Documents

   44

8.5

  

Loans, Advances, and Investments

   44

8.6

  

Distributions and Redemptions

   44

8.7

  

Sale of Assets

   45

8.8

  

Mergers and Dissolutions

   45

8.9

  

Assignment

   45

8.10

  

Fiscal Year and Accounting Methods

   45

8.11

  

New Businesses

   45

8.12

  

Government Regulations

   45

8.13

  

Amendment of Constituent Documents

   45

8.14

  

Interest Rate Agreements

   45

 

Amended and Restated Credit Agreement          



--------------------------------------------------------------------------------

SECTION 9 FINANCIAL COVENANTS

   46

9.1

  

Minimum Tangible Net Worth

   46

9.2

  

Total Indebtedness to Total Assets

   46

9.3

  

Maximum Secured Debt

   46

9.4

  

Recourse Debt

   46

9.5

  

Interest and Debt Service Coverage Ratios

   46

SECTION 10 DEFAULT

   47

10.1

  

Payment of Obligation

   47

10.2

  

Covenants

   47

10.3

  

Debtor Relief

   47

10.4

  

Judgments and Attachments

   47

10.5

  

Government Action

   48

10.6

  

Misrepresentation

   48

10.7

  

Default Under Other Agreements

   48

10.8

  

Validity and Enforceability of Loan Documents

   48

10.9

  

Management Changes

   48

10.10

  

Change in Control

   49

10.11

  

Plan Assets

   49

SECTION 11 RIGHTS AND REMEDIES

   49

11.1

  

Remedies Upon Default

   49

11.2

  

Waivers

   49

11.3

  

Performance by Administrative Agent

   49

11.4

  

Not in Control

   49

11.5

  

Course of Dealing

   49

11.6

  

Cumulative Rights

   50

11.7

  

Application of Proceeds

   50

11.8

  

Certain Proceedings

   50

SECTION 12 AGENTS AND LENDERS

   50

12.1

  

Appointment, Powers and Immunities

   50

12.2

  

Reliance by Administrative Agent

   51

 

Amended and Restated Credit Agreement          



--------------------------------------------------------------------------------

12.3

  

Defaults

   51

12.4

  

Rights as a Lender

   53

12.5

  

Indemnification

   53

12.6

  

Non-Reliance on Administrative Agent and Other Lenders

   53

12.7

  

Failure to Act

   54

12.8

  

Resignation or Removal of Administrative Agent

   54

12.9

  

Consents under Loan Documents

   54

12.10

  

Authorization

   54

12.11

  

Defaulting Lenders

   55

12.12

  

Other Agents

   56

SECTION 13 MISCELLANEOUS

   56

13.1

  

Headings

   56

13.2

  

Nonbusiness Days; Time

   56

13.3

  

Communications

   57

13.4

  

Form and Number of Documents

   57

13.5

  

Survival

   57

13.6

  

Governing Law

   57

13.7

  

Invalid Provisions

   57

13.8

  

Venue; Service of Process; Jury Trial

   57

13.9

  

Amendments, Consents, Conflicts, and Waivers

   58

13.10

  

Multiple Counterparts

   59

13.11

  

Successors and Assigns; Participations

   59

13.12

  

Discharge Only Upon Payment in Full; Reinstatement in Certain Circumstances

   62

13.13

  

Amendment and Restatement

   62

13.14

  

Entirety

   62

 

Amended and Restated Credit Agreement          



--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS

 

Schedule 4.1

   Initial Unencumbered Properties

Schedule 6.2

   Jurisdictions of Incorporation and Foreign Qualification

Schedule 6.7

   Litigation

Schedule 6.9

   Environmental Matters

Schedule 6.14

   Affiliates Transactions

Exhibit A

   Borrowing Request

Exhibit B

   Compliance Certificate

Exhibit C-1

   Form of PPT Guaranty

Exhibit C-2

   Form of Subsidiary Guaranty

Exhibit D

   Form of Term Note

Exhibit E

   Form of Assignment and Acceptance

Exhibit F

   Form of Counsel Opinion

 

Amended and Restated Credit Agreement          



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS AMENDED AND RESTATED CREDIT AGREEMENT is dated as of March 2, 2004 (the
“Closing Date”), among PRENTISS PROPERTIES ACQUISITION PARTNERS, L.P., a
Delaware limited partnership (“Borrower”), each of the lenders that are a
signatory hereto (each such lender, together with each lender that becomes a
signatory hereto as provided in Section 13.11(b), being individually, together
with its successors and assigns, a “Lender” and collectively, the “Lenders”),
and EUROHYPO AG, NEW YORK BRANCH, as Administrative Agent (in such capacity,
together with its successors and assigns, “Administrative Agent”).

 

R E C I T A L S:

 

1. Reference is hereby made to that certain Credit Agreement dated as of May 22,
2003, executed by Borrower, Lenders, and Administrative Agent (as renewed,
extended, modified, and amended through the date hereof, the “Original
Agreement”).

 

2. Borrower, Administrative Agent, and the Lenders desire to amend, modify,
renew, and restate the Original Agreement in the form of this Agreement to
modify certain terms, conditions, and covenants contained in the Original
Agreement.

 

3. Upon and subject to the terms and conditions of this Agreement, the parties
hereto are willing to amend and restate the Original Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree that the Original
Agreement shall be amended and restated as follows:

 

SECTION 1

 

DEFINITIONS AND TERMS

 

1.1 Definitions. Unless otherwise indicated, as used in the Loan Documents:

 

“Adjusted Aggregate EBITDA” means, for any period, (a) Aggregate EBITDA, minus
(b) the EBITDA Adjustments, on a Consolidated Basis, for all Properties.

 

“Adjusted Property EBITDA” means, for any Property, the product of (a) the
difference between (i) the EBITDA of such Property, minus (ii) the EBITDA
Adjustments for such Property, in each case for the three (3) month period
ending on the last day of the fiscal quarter immediately preceding such
determination date, times (b) four (4). For Properties owned for less than three
(3) months as of the date of determination, EBITDA of all such Properties shall
be equal to the lesser of (I) the product of (x) the Approved Costs of such
Properties, times (y) eight percent (8%), and (II) Borrower’s most-recent asset
manager’s forecasts for the EBITDA of such Properties for the first (1st)
calendar quarter following acquisition thereof; provided that if Administrative
Agent shall reasonably determine that such amount is not an appropriate
computation of EBITDA of any such Property, then EBITDA for all such Properties
shall be based upon the most recent three (3) month period available.

 

Amended and Restated Credit Agreement          



--------------------------------------------------------------------------------

“Administrative Agent” is defined in the preamble.

 

“Advanced Amount” is defined in Section 12.11.

 

“Affiliate” of a Person means any other individual or entity who directly or
indirectly controls, or is controlled by, or is under common control with, that
Person. For purposes of this definition “control,” “controlled by,” and “under
common control with” mean possession, directly or indirectly, of power to direct
(or cause the direction of) management or policies (whether through ownership of
Stock, by contract, or otherwise).

 

“Aggregate EBITDA” means EBITDA of the Companies, for any period, as determined
on a Consolidated Basis.

 

“Agreement” means this Credit Agreement, as modified, amended, supplemented, or
restated from time to time.

 

“Anti-Terrorism Financing Laws” is defined in Section 6.20.

 

“Applicable Amount” means (a) with respect to a Contract Property, the lesser of
(i) the purchase price of such Contract Property (or the Stock of the Person
that owns such Contract Property), and (ii) the maximum personal liability of
the Companies to pay such purchase price as determined by Borrower in a manner
reasonably acceptable to Administrative Agent, and (b) with respect to a
Development Property, the unpaid balance of any Liabilities incurred to finance
the costs of constructing or developing such Development Property to the extent
that a Company is obligated (as guarantor or otherwise) with respect to such
Liabilities.

 

“Applicable Margin” means, at the time of determination thereof:

 

(a) For any period in which an Investment Grade Rating does not exist, the
interest margin over the Eurodollar Rate and the Base Rate, as the case may be,
shall be based upon the Index Ratio as follows:

 

Index Ratio

--------------------------------------------------------------------------------

   Applicable
Margin for
Eurodollar
Borrowings


--------------------------------------------------------------------------------

    Applicable
Margin for
Base Rate
Borrowings


--------------------------------------------------------------------------------

 

Greater than or equal to 0.50 to 1.0

   1.625 %   0.25 %

Less than 0.50 to 1.0 but greater than or equal to 0.45 to 1.0

   1.375 %   0.00 %

Less than 0.45 to 1.0 but greater than or equal to 0.35 to 1.0

   1.25 %   0.00 %

Less than 0.35 to 1.0

   1.125 %   0.00 %

 

Amended and Restated Credit Agreement    9     



--------------------------------------------------------------------------------

The Index Ratio shall be determined from the Compliance Certificate delivered to
Administrative Agent pursuant to Section 7.1; provided that the initial
Applicable Margin shall be based upon the Compliance Certificate dated as of
December 31, 2003. The adjustment, if any, to the Applicable Margin shall be
effective commencing on the fifth (5th) Business Day after delivery of such
Compliance Certificate. If Borrower fails at any time to furnish to
Administrative Agent the Compliance Certificate as required to be delivered
pursuant to Section 7.1, then the maximum Applicable Margin shall apply until
such time as such Compliance Certificate is so delivered.

 

(b) Beginning with the period commencing on the date of delivery by Borrower to
Administrative Agent of notice that Borrower achieved an Investment Grade
Rating, and continuing until the public announcement of a downgrade resulting in
Borrower no longer having an Investment Grade Rating the interest margin over
the Eurodollar Rate and the Base Rate, as the case may be, shall be based upon
the Applicable Rating as follows:

 

Level

--------------------------------------------------------------------------------

   Moody’s
Rating


--------------------------------------------------------------------------------

   S & P Rating


--------------------------------------------------------------------------------

   Third Agency
Rating


--------------------------------------------------------------------------------

   Applicable
Margin for
Eurodollar
Borrowings


--------------------------------------------------------------------------------

   

Applicable
Margin

for Base Rate
Borrowings

--------------------------------------------------------------------------------

 

1

   A3 or higher    A-or higher    A-or higher    0.70 %   0.00 %

2

   Baa1    BBB+    BBB+    0.80 %   0.00 %

3

   Baa2    BBB    BBB    0.90 %   0.00 %

4

   Baa3    BBB-    BBB-    1.00 %   0.00 %

 

The “Applicable Rating” shall be determined as follows: (i) if a Debt Rating is
issued by each of Moody’s, S & P, and a Third Agency, then the Applicable Rating
shall be the lower of the two (2) highest such Debt Ratings (e.g. if the Moody’s
Rating is at Level 1, the S & P Rating is at Level 2, and the Third Agency
Rating is at Level 3, then the Applicable Margin shall be determined by
reference to Level 2); and (ii) if a Debt Rating is issued by only two (2) of
Moody’s, S & P, and a Third Agency, then the Applicable Rating shall be the
lower of such Debt Ratings (e.g. if the Moody’s Rating is at Level 1 and the S &
P Rating is at Level 2, then the Applicable Margin shall be determined by
reference to Level 2) unless there is a split in Debt Ratings of more than one
Level, in which case the Level that is one level higher than the Level of the
lower Debt Rating shall apply (e.g. if the Moody’s Rating is at Level 1 and the
S & P Rating is at Level 4, then the Applicable Margin shall be determined by
reference to Level 3). Each change in the Applicable Margin based upon a
publicly announced change in the Debt Rating shall be effective during the
period commencing on the date of the public announcement thereof and ending on
the date immediately preceding the effective date of the next such change.

 

“Approved Costs” means, for any Property, the sum of the acquisition,
construction, and other capitalized costs incurred for such Property (or the
Stock of the Company that owns such Property), whether in the form of cash,
property, liabilities assumed, or other consideration.

 

“Approved Fund” is defined in Section 13.11(g).

 

Amended and Restated Credit Agreement    10     



--------------------------------------------------------------------------------

“Assumed Interest Expense” means, as of any date, the product of (a) the
aggregate amount of all Unsecured Debt of the Companies as of such date, times
(b) the weighted average interest rate per annum on all such Unsecured Debt as
of such date.

 

“Base Rate” means, for any day, the greater of (a) the sum of the Federal Funds
Rate plus one-half of one percent (0.5%), and (b) the annual interest rate most
recently announced by Administrative Agent as its prime rate (or, if the Person
then acting as Administrative Agent under this Agreement is not a bank organized
under the Governmental Requirements of the United States or any State, then the
rate announced by Eurohypo, or any successor thereof, as its prime rate) in
effect at its principal office, automatically fluctuating upward and downward
with and as specified in each announcement without special notice to Borrower or
any other Person (which prime rate may not necessarily represent the lowest or
best rate actually charged to a customer).

 

“Base Rate Borrowing” means a Borrowing bearing interest at the Base Rate plus
the Applicable Margin.

 

“Binding Agreement” means a binding agreement pursuant to which a Company has
agreed to purchase a Contract Property or a Development Property from another
Person and in which such Person may enforce rights and remedies at law or in
equity against a Company for failure to purchase such Contract Property or
Development Property and which remedies are not limited to retaining earnest
money, escrow, liquidated damages not to exceed ten percent (10%) of the
applicable purchase price, or other deposits of a Company or similar limitations
on the liability of any Company.

 

“Borrowing” means (without duplication) any amount disbursed by (a) Lenders to
or on behalf of Borrower under the Loan Documents, or (b) any Lender in
accordance with, and to satisfy the obligations of Borrower under, any Loan
Document.

 

“Borrowing Date” means for any Borrowing, the date any Borrowing is converted
hereunder to another Type of Borrowing.

 

“Broadmoor” means Broadmoor Austin Associates, a Texas joint venture.

 

“Business Day” means (a) for all purposes, any day other than Saturday, Sunday,
and any other day that commercial banks are authorized by any Governmental
Requirement to be closed in Texas or New York, and (b) for purposes of any
Eurodollar Borrowing, a day that satisfies the requirements of clause (a) and is
a day when commercial banks are open for domestic or international business in
London.

 

“Capital Expenditures” means any expenditures by a Person for an asset that will
be used in years subsequent to the year in which the expenditure is made or
which is properly classified in the relevant financial statements of such Person
in accordance with GAAP as a capital asset.

 

“Capital Lease” means, for any Person, any capital lease or sublease that has
been (or under GAAP should be) capitalized on a balance sheet of such Person.

 

“Cash Equivalents” means (a) investments and direct obligations of the United
States of America or any agency thereof, or obligations fully guaranteed by the
United States of America or any agency thereof, provided that such obligations
mature within one (1) year of the date of acquisition thereof,

 

Amended and Restated Credit Agreement    11     



--------------------------------------------------------------------------------

(b) commercial paper rated “A-1” or higher according to S & P or “P-1” or better
according to Moody’s and maturing not more than one hundred and eighty (180)
days from the date of acquisition thereof, (c) time deposits with, and
certificates of deposit and bankers’ acceptances issued by Administrative Agent
or any United States bank having capital surplus and undivided profits
aggregating at least $1,000,000,000, and (d) mutual funds whose investments are
limited to the foregoing.

 

“Change in Control” means, with respect to Borrower, the transfer of beneficial
ownership of the outstanding partnership interests of Borrower such that PPT
owns, directly or indirectly, less than fifty-one percent (51%) of the
outstanding partnership interests of Borrower.

 

“Closing Date” is defined in the preamble.

 

“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.

 

“Companies” means, without duplication, (a) PPT, (b) Borrower, and (c) each of
their respective Consolidated Affiliates, and “Company” means any one of the
Companies.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B and signed by a Responsible Officer of Borrower and PPT.

 

“Consolidated Affiliate” means, in respect of any Person, any other Person in
whom such Person holds an equity or ownership interest and whose financial
results would be consolidated under GAAP with the financial results of such
Person on the consolidated financial statements of such Person.

 

“Consolidated Basis” means, with respect to any amount used in the calculation
of any financial covenant or financial definition in this Agreement, such amount
calculated on a consolidated basis for the Companies in accordance with GAAP;
provided that such amounts shall be adjusted to (a) exclude any amounts
attributable to Unconsolidated Affiliates of the Companies as calculated in
accordance with GAAP, (b) include the Companies’ Share of such amounts for their
Unconsolidated Affiliates (other than Broadmoor), and (c) exclude the Share of
any such amounts attributable to the holders of Stock of any Consolidated
Affiliates of Borrower that are not a Company.

 

“Constituent Documents” means, with respect to any Person, its articles or
certificate of incorporation, bylaws, partnership agreements, organizational
documents, limited liability company agreements, trust agreement, or such other
document as may govern such Person’s formation, organization, and management.

 

“Contract Property” means a real estate property that a Company has agreed to
purchase directly or indirectly (through the purchase of Stock) from a Person
that is not a Company.

 

“Credit Parties” means Administrative Agent and Lenders, and “Credit Party”
means any one of the Credit Parties.

 

“Current Financials” means, at any time, the consolidated Financial Statements
of the Companies most recently delivered to Administrative Agent under Section
7.1(a) or 7.1(b), as the case may be.

 

Amended and Restated Credit Agreement    12     



--------------------------------------------------------------------------------

“Customary Recourse Exceptions” means with respect to any Non-Recourse Debt,
exclusions from the exculpation provisions with respect to such Non-Recourse
Debt for fraud, misapplication of cash, environmental claims, breach of
representations or warranties, failure to pay taxes and insurance, and other
circumstances customarily excluded by institutional lenders from exculpation
provisions and/or included in separate indemnification agreements in
non-recourse financings of real estate.

 

“Debt Rating” means any one of the Moody’s Rating, the S & P Rating, or the
Third Agency Rating, and “Debt Ratings” means each Debt Rating taken
collectively.

 

“Debt Service” means, for the Companies on a Consolidated Basis for any period,
the sum of all regularly scheduled principal payments (but excluding any
regularly scheduled principal payments on any Indebtedness which pays such
Indebtedness in full, but only to the extent that the amount of such final
payment is greater than the scheduled principal payment immediately preceding
such final payment) and all Interest Expense that are paid or payable during
such period in respect of all Liabilities of the Companies.

 

“Debtor Relief Laws” means Title 11 of the United States Code and all other
applicable state or federal liquidation, conservatorship, bankruptcy,
moratorium, rearrangement, receivership, insolvency, reorganization, suspension
of payments, or similar Governmental Requirements affecting creditors’ Rights in
effect from time to time.

 

“Default” is defined in Section 10.

 

“Defaulting Lender” is defined in Section 12.11.

 

“Default Rate” means an annual rate of interest equal from day-to-day to the
lesser of (a) the then-existing Base Rate plus the Applicable Margin plus four
percent (4%), and (b) the Maximum Rate.

 

“Development Property” means a real estate property that is under construction
or development by a Person that is not a Company and that a Company has agreed
to purchase or lease (pursuant to a master lease or ground lease of all or
substantially all of the property) upon completion of such construction or
development.

 

“Distribution” means, with respect to any Stock issued by a Person, without
duplication, (a) the declaration or payment of any dividend or distribution on
or with respect to such Stock by such Person, (b) any loan or advance by that
Person to, or other investment by that Person in, the holder of any of such
Stock, and (c) any other payment by that Person with respect to such Stock
(other than a Redemption).

 

“EBITDA” means, for any Person or any Property for any period, the sum of (a)
Net Income, plus (b) depreciation and amortization expense, plus (c) Interest
Expense, plus (d) income taxes deducted from Net Income in accordance with GAAP,
plus (e) extraordinary losses (and any unusual losses arising in or outside the
ordinary course of business of such Person not included in extraordinary losses)
determined in accordance with GAAP that have been reflected in the determination
of Net Income, minus (f) extraordinary gains (and any unusual gains arising in
or outside the ordinary course of business of such Person not included in
extraordinary gains) determined in accordance with GAAP that have been reflected
in the determination of Net Income.

 

“EBITDA Adjustments” means, for any Property for any period, appropriate
accruals for items such as taxes, insurance, or other expenses determined by
Borrower (subject to the reasonable approval of Administrative Agent), a
management fee equal to the greater of (i) actual fees incurred or (ii) two

 

Amended and Restated Credit Agreement    13     



--------------------------------------------------------------------------------

percent (2%) of in place actual rents, and a reserve of $0.50 per square foot
per year for office Properties and $0.15 per square foot for industrial
Properties, all as determined in accordance with accounting principles
reasonably acceptable to Administrative Agent, consistently applied.

 

“EBITDA Value” means, for any Property as of any determination date, (a)
Adjusted Property EBITDA for such Property, divided by (b) nine percent (9.0%).;
provided that, “EBITDA Value” shall never be less than $0.00.

 

“Eligible Assignee” is defined in Section 13.11(g).

 

“Employee Plan” means an employee pension benefit plan covered by Title IV of
ERISA and established or maintained by any Company.

 

“Environmental Law” means any and all Governmental Requirements pertaining to
health or the environment in effect in any and all jurisdictions in which any
Company is conducting or at any time has conducted business, or where any
property of any Company is located, including, without limitation, the Oil
Pollution Act of 1990, as amended, (“OPA”), the Clean Air Act, as amended, the
Comprehensive Environmental, Response, Compensation, and Liability Act of 1980,
as amended, (“CERCLA”), the Federal Water Pollution Control Act, as amended, the
Occupational Safety and Health Act of 1970, as amended, the Resource
Conservation and Recovery Act of 1976, as amended, (“RCRA”), the Safe Drinking
Water Act, as amended, the Toxic Substances Control Act, as amended, the
Superfund Amendments and Reauthorization Act of 1986, as amended, the Hazardous
Materials Transportation Act, as amended, and other environmental conservation
or protection Governmental Requirements. The term “oil” has the meaning
specified in OPA, the terms “hazardous substance” and “release” (or “threatened
release”) have the meanings specified in CERCLA, and the terms “solid waste” and
“disposal” (or “disposed”) have the meanings specified in RCRA; provided,
however, that (i) in the event either OPA, CERCLA or RCRA is amended so as to
broaden the meaning of any term defined thereby, such broader meaning shall
apply subsequent to the effective date of such amendment, and (ii) to the extent
the Governmental Requirements of the state in which any property of any Company
is located establish a meaning for “oil,” “hazardous substance,” “release,”
“solid waste” or “disposal” which is broader than that specified in either OPA,
CERCLA or RCRA, such broader meaning shall apply.

 

“Equity Issuance” means the issuance or sale by any Company, without
duplication, of any Stock, or options, warrants, or other rights to subscribe
for or otherwise acquire Stock, of such Company, other than the issuance by
Borrower of Stock in Borrower to sellers of properties or non-cash assets as a
partial payment of the purchase price of such assets.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

 

“Eurodollar Rate” means for any Interest Period with respect to any Eurodollar
Borrowing:

 

(a) the rate per annum (rounded upward as necessary to the nearest 1/100th of
1%) equal to the rate determined by Administrative Agent to be the offered rate
that appears on the page of the Telerate screen (or any successor thereto) that
displays an average British Bankers Association Interest Settlement Rate for
deposits in lawful money of the United States (for delivery on the first (1st)
day of such Interest Period) with a term equivalent to such Interest Period,
reasonably determined as of approximately 11:00 a.m. (London time) two (2)
Business Days prior to the first (1st) day of such Interest Period; or

 

Amended and Restated Credit Agreement    14     



--------------------------------------------------------------------------------

(b) if the rate referenced in the preceding clause (a) does not appear on such
page or service or such page or service shall not be available, then the rate
per annum (rounded upward as necessary to the nearest 1/100th of 1%) equal to
the rate reasonably determined by Administrative Agent to be the offered rate on
such other page or other service that displays an average British Bankers
Association Interest Settlement Rate for deposits in lawful money of the United
States (for delivery on the first (1st) day of such Interest Period) with a term
equivalent to such Interest Period, determined as of approximately 11:00 a.m.
(London time) two (2) Business Days prior to the first (1st) day of such
Interest Period; or

 

(c) if the rates referenced in the preceding clauses (a) and (b) are not
available, then the rate per annum (rounded upward as necessary to the nearest
1/100th of 1%) reasonably determined by Administrative Agent as the rate of
interest at which deposits in lawful money of the United States for delivery on
the first (1st) day of such Interest Period in same day funds in the approximate
amount of the Eurodollar Borrowing being made, continued, or converted and with
a term equivalent to such Interest Period would be offered by Eurohypo to major
banks in the London interbank eurodollar market at their request at
approximately 4:00 p.m. (London time) two (2) Business Days prior to the first
(1st) day of such Interest Period.

 

“Eurodollar Borrowing” means a Borrowing bearing interest at the sum of the
Eurodollar Rate plus the Applicable Margin.

 

“Eurohypo” means Eurohypo AG, New York Branch.

 

“Excluded Companies” means, as of any date of determination, any Consolidated
Affiliate or Unconsolidated Affiliate of PPT determined in a manner reasonably
acceptable to Administrative Agent whose (a) individual contribution to the
calculation of Total Assets as of such determination date constitutes less than
fifteen percent (15%) of Total Assets, and (b) aggregate contributions to the
calculation of Total Assets as of such determination date constitute less than
twenty percent (20%) of Total Assets.

 

“Existing Line of Credit” means the Second Amended and Restated Credit Agreement
dated as of February 19, 2004, executed by Borrower, Bank One, NA, as
administrative agent, Bank of America, N.A., as syndication agent, the
Co-Documentation Agents defined therein, and the Lenders defined therein, as
such Second Amended and Restated Credit Agreement has been or may be modified,
amended, renewed, extended, or restated from time to time.

 

“Federal Funds Rate” means, on any day, the annual rate (rounded upwards, if
necessary, to the nearest 0.01%) determined by Administrative Agent (which
determination is conclusive and binding, absent manifest error) to be equal to
the weighted average of the rates on overnight federal funds transactions with
member banks of the Federal Reserve System arranged by federal funds brokers as
published by the Federal Reserve Bank of New York on the next successive
Business Day; provided, however, that (a) if such determination date is not a
Business Day, then the Federal Funds Rate for such day shall be the rate for
such transactions on the next preceding Business Day as published on the next
successive Business Day, or (b) if those rates are not published for any
Business Day, then the Federal Funds Rate shall be the average of the quotations
at approximately 10:00 a.m. on such Business Day received by Administrative
Agent from three (3) federal funds brokers of recognized standing selected by
Administrative Agent in its sole discretion.

 

Amended and Restated Credit Agreement    15     



--------------------------------------------------------------------------------

“Financeable Ground Lease” means, a ground lease satisfactory to Administrative
Agent in its reasonable discretion, which must provide protections for a
potential leasehold mortgagee (“Mortgagee”) which include, among other things
(a) a remaining term, including any optional extension terms exercisable
unilaterally by the tenant, of no less than twenty-five (25) years from the
Closing Date, (b) that the ground lease will not be terminated until the
Mortgagee has received notice of a default, has had a reasonable opportunity to
cure or complete foreclosure, and has failed to do so, (c) provision for a new
lease on the same terms to the Mortgagee as tenant if the ground lease is
terminated for any reason or other protective provisions acceptable to
Administrative Agent, (d) non-merger of the fee and leasehold estates, (e)
transferability of the tenant’s interest under the ground lease without any
requirement for consent of the ground lessor unless based on reasonable
objective criteria as to the creditworthiness or line of business of the
transferee or delivery of customary assignment and assumption agreements from
the transferor and transferee, and (f) that insurance proceeds and condemnation
awards (from the fee interest as well as the leasehold interest) will be applied
pursuant to the terms of the applicable leasehold mortgage.

 

“Financial Statements” of a Person means balance sheets, and statements of
earnings, shareholders’ equity, and cash flow prepared (a) according to GAAP,
(b) except as stated in Section 1.4, in comparative form to prior year-end
figures or corresponding periods of the preceding fiscal year, as applicable,
and (c) on a consolidated basis if that Person had any Consolidated Affiliates
during the applicable period.

 

“Fixed Charges” means, for the Companies on a Consolidated Basis for any period,
the sum of (a) Debt Service during such period, and (b) all Distributions paid
or payable during such period in respect of any preferred Stock of the
Companies, but excluding any Consolidated Affiliates Share of an Unconsolidated
Affiliate’s Distributions in respect of preferred Stock paid to a Consolidated
Affiliate.

 

“Foreign Lender” means any Lender that is organized under the Governmental
Requirements of any jurisdiction other than the United States of America or any
State thereof.

 

“Fund” is defined in Section 13.11(g).

 

“Funding Loss” means, without duplication, any loss, expense, or costs incurred
by any Lender (including any loss, expense, or cost incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
to make or maintain any portion of any Borrowing as a Eurodollar Borrowing) when
(a) Borrower fails or refuses (for any reason other than any Lender’s failure to
comply with this Agreement) to take any Borrowing that it has requested under
this Agreement, (b) Borrower prepays or pays any Borrowing or converts any
Borrowing to a Borrowing of another Type, in each case, before the last day of
the applicable Interest Period, (c) Borrower fails or refuses to prepay a
Eurodollar Borrowing on the date specified in any notice of prepayment, (d)
Borrower fails or refuses to continue a Eurodollar Borrowing on the date
specified in a Borrowing Request, or (e) Borrower fails or refuses to convert a
Base Rate Borrowing to a Eurodollar Borrowing on the date specified in a
Borrowing Request.

 

“Funds from Operations” means, for any Person for any period, without
duplication, (a) such Person’s, and such Person’s Share of its Unconsolidated
Affiliates Net Income plus depreciation and amortization expense (exclusive of
amortization of financing costs), all as determined in accordance with GAAP,
minus (b) the Share of any such amounts attributable to the holders of Stock of
any Consolidated Affiliates of such Person that are not a Company (calculated in
accordance with clause (a) preceding); provided that there shall not be included
in such calculation (i) any proceeds of any insurance policy other than rental
or business interruption insurance received by such Person, (ii) any gain or
loss which is classified as “extraordinary” in accordance with GAAP, or (iii)
any capital gains and losses and taxes on

 

Amended and Restated Credit Agreement    16     



--------------------------------------------------------------------------------

capital gains. Funds from Operations shall not be reduced by any Distribution in
respect of any preferred Stock of such Person.

 

“GAAP” means generally accepted accounting principles of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
the Financial Accounting Standards Board that are applicable on the date of this
Agreement, subject to changes permitted by Section 1.4.

 

“Governmental Authority” means any governmental department, commission, board,
bureau, agency, regulatory authority, instrumentality, judicial or
administrative body, federal, state, or local, having jurisdiction over the
matter or matters in question.

 

“Governmental Requirement” means all applicable statutes, laws, treaties,
ordinances, rules, regulations, orders, writs, injunctions, decrees, judgments,
opinions, and interpretations of any Governmental Authority.

 

“Guaranties” means the PPT Guaranty and the Subsidiary Guaranty, and “Guaranty”
means any one of the Guaranties.

 

“Guarantors” means PPT and Subsidiary Guarantors, and “Guarantor” means any one
of the Guarantors.

 

“Hazardous Substance” means any substance (a) the presence of which requires
removal, remediation, or investigation under any Environmental Law, or (b) that
is defined or classified as a hazardous waste, hazardous material, pollutant,
contaminant, or toxic or hazardous substance under any Environmental Law.

 

“Indebtedness” means, for any Person, all Liabilities of such Person, excluding
(a) accounts payable and accrued expenses in each case incurred in the ordinary
course of business and the payment of which is not past-due (unless payment is
being contested in good faith by appropriate proceedings diligently conducted
and for which reserves in accordance with GAAP or otherwise reasonably
acceptable to Administrative Agent have been provided), and (b) Liabilities in
which such Person maintains restricted cash deposits that are not included in
Total Assets to satisfy payment thereof, but only to the extent of such cash
deposits.

 

“Index Ratio” means the financial covenant set forth in Section 9.2.

 

“Interest Expense” means, for any Person for any period, all of such Person’s
paid, accrued, or amortized interest expense (net of any amounts received by
such Person in respect of any Interest Rate Agreements, but including any
amounts paid or amortized during such period in respect of any Interest Rate
Agreements) on such Person’s Indebtedness (whether direct, indirect, or
contingent, and including interest on all convertible Indebtedness), other than
interest capitalized on the balance sheet of such Person in accordance with
GAAP.

 

“Interest Period” has the meaning set forth in Section 3.9.

 

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, or other similar agreement or
arrangement designed to protect any Company against fluctuations in interest
rates.

 

Amended and Restated Credit Agreement    17     



--------------------------------------------------------------------------------

“Investment Grade Rating” means that (a) both (i) the Moody’s Rating equals Baa3
or better and (ii) the S & P Rating equals BBB- or better, or (b) (i) either (A)
the Moody’s Rating equals Baa3 or better or (B) the S & P Rating equals BBB- or
better, and (ii) the Third Agency Rating is BBB- (or its equivalent) or better.

 

“Investments in Joint Ventures” means the Companies’ investments in the Stock
of, or loans and advances to, partnerships, joint ventures, and similar entities
that are not Consolidated Affiliates. Investments in Joint Ventures, as of any
date, shall be calculated as the lesser of the Companies’ Share of (a) the
Approved Costs of each Property owned by an Unconsolidated Affiliate, and (b)
the sum of (i) the book value of such Property on the financial statements of
such Unconsolidated Affiliate determined in accordance with GAAP plus (ii)
accumulated depreciation with respect to such Property determined in accordance
with GAAP.

 

“Lenders” is defined in the preamble.

 

“Liabilities” means (without duplication), for any Person, (a) any indebtedness,
liabilities, or obligations required by GAAP to be classified upon such Person’s
balance sheet as liabilities, (b) any liabilities secured (or for which the
holder of the Liability has an existing Right, contingent or otherwise, to be so
secured) by any Lien existing on property owned or acquired by that Person, (c)
any obligations that have been (or under GAAP should be) capitalized for
financial reporting purposes, including all Capital Leases, (d) mandatory net
obligations to purchase or repurchase such Person’s Stock as calculated by
Borrower in a manner reasonably acceptable to Administrative Agent, (e) Unfunded
Liabilities, and “Liability” means any of the Liabilities; provided however,
that Liabilities shall exclude (x) the net “market-to-market” obligations of
such Person under any Interest Rate Agreement and (y) any perpetual and/or
preferred Stock of such Person classified upon such Person’s balance sheet as a
liability in accordance with GAAP, provided that such perpetual and/or preferred
Stock was not classified upon such Person’s balance sheet as a liability in
accordance with GAAP when originally issued by such Person.

 

“Lien” means any lien, mortgage, security interest, pledge, assignment, charge,
title retention agreement, or encumbrance of any kind and any other
substantially similar arrangement for a creditor’s claim to be satisfied from
assets or proceeds prior to the claims of other creditors or the owners.

 

“Litigation” means any action by or before any Governmental Authority.

 

“Loan Documents” means (a) this Agreement, certificates, and reports delivered
under this Agreement, and exhibits and schedules to this Agreement, (b) the
Notes, (c) the Guaranties, (d) any Interest Rate Agreements with any Lender
specifically relating to the Obligation, (e) all other agreements, documents,
and instruments executed by Obligors in favor of any of the Credit Parties (or
Administrative Agent on behalf of the Credit Parties) ever delivered in
connection with or under this Agreement, and (f) all renewals, extensions, and
restatements of, and amendments and supplements to, any of the foregoing.

 

“Majority Lenders” means, as of any date, any combination of Lenders (other than
Defaulting Lenders) who collectively hold fifty-one percent (51%) or more of the
Term Loans (excluding the Term Loans of Defaulting Lenders).

 

“Material Adverse Event” means any circumstance or event that, individually or
collectively with other circumstances or events, reasonably is expected to
result in any (a) material impairment of the ability of the Obligors (including
Borrower and PPT), taken as a whole, Borrower, or PPT to perform any of their
respective payment or other obligations under any Loan Document, (b) material
impairment of the

 

Amended and Restated Credit Agreement    18     



--------------------------------------------------------------------------------

ability of any Credit Party to enforce (i) any of the obligations of any Obligor
under this Agreement or the other Loan Documents, or (ii) any of their
respective Rights under the Loan Documents, or (c) material and adverse effect
on the financial condition of the Companies (including Borrower and PPT), taken
as a whole, Borrower, or PPT.

 

“Maximum Amount” and “Maximum Rate” respectively mean, for Administrative Agent
or a Lender, the maximum non-usurious amount and the maximum non-usurious rate
of interest that, under applicable Governmental Requirement, Administrative
Agent or such Lender is permitted to contract for, charge, take, reserve, or
receive on the Obligation.

 

“Moody’s” means Moody’s Investors Service, Inc., or, if Moody’s no longer
publishes ratings, another ratings agency acceptable to Administrative Agent.

 

“Moody’s Rating” means the most recently-announced rating from time to time of
Moody’s assigned to the Obligation or any class of long-term senior, unsecured
debt securities issued by PPT or Borrower, as to which no letter of credit,
guaranty, or third-party credit support is in place, regardless of whether all
or any part of such debt securities have been issued at the time such rating was
issued.

 

“Multi-employer Plan” means a multi-employer plan as defined in Sections 3(37)
or 4001(a)(3) of ERISA or Section 414(f) of the Code to which Borrower or any of
its Consolidated Affiliates (or any Person that, for purposes of Title IV of
ERISA, is a member of Borrower’s controlled group or is under common control
with Borrower within the meaning of Section 414 of the Code) is making, or has
made, or is accruing, or has accrued, an obligation to make contributions.

 

“Net Income” means, for any Person or any Property for any period, the net
earnings (or loss) after taxes of such Person or such Property, as the case may
be, determined in accordance with GAAP.

 

“Net Proceeds” means, with respect to any Equity Issuance by any Company, the
amount of cash received by such Company in connection with such transaction
after deducting therefrom the aggregate, without duplication, of the following
amounts to the extent properly attributable to such transaction: (a) brokerage
commissions, attorneys’ fees, finder’s fees, financial advisory fees, accounting
fees, underwriting fees, investment banking fees, and other similar commissions
and fees (and expenses and disbursements of any of the foregoing), in each case,
to the extent paid or payable by such Company; (b) printing and related expenses
and filing, recording, or registration fees or charges or similar fees or
charges paid by such Company; and (c) taxes paid or payable by such Company to
any Governmental Authority as a result of such transaction.

 

“Non-Recourse Debt” means, for any Person, any Indebtedness of such Person in
which the holder of such Indebtedness may not look to such Person personally for
repayment, other than to the extent of any security therefor or pursuant to
Customary Recourse Exceptions.

 

“Notes” means one of the promissory notes substantially in the form of Exhibit
D, and “Note” means any one of the Notes.

 

“Obligation” means all present and future indebtedness and obligations, and all
renewals, increases, and extensions thereof, or any part thereof, now or
hereafter owed to any Credit Party by Borrower under any Loan Document, together
with all interest accruing thereon, fees, costs and expenses (including all
reasonable attorneys’ fees and expenses incurred in the enforcement or
collection thereof) payable under the Loan Documents or in connection with the
protection of Rights under the Loan Documents.

 

Amended and Restated Credit Agreement    19     



--------------------------------------------------------------------------------

“Obligors” means Borrower and Guarantors, and “Obligor” means any one of the
Obligors.

 

“Occupancy Rate” means, for any Property, the percentage of the rentable area of
such Property leased pursuant to bona fide tenant leases, licenses, or other
agreements requiring current rent or other similar payments (unless the tenant
is in a free rent period offered as an inducement to enter into such bona fide
tenant lease on customary terms, not to exceed twelve (12) months).

 

“Participant” is defined in Section 13.11(d).

 

“Patriot Act” is defined in Section 6.20.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereof,
established under ERISA.

 

“Permitted Distributions” means, for (a) Borrower for any fiscal year of
Borrower, an amount of Distributions not to exceed ninety-five percent (95%) of
Borrower’s Funds from Operations for such fiscal year, and (b) PPT for any
fiscal year of PPT, an amount of Distributions not to exceed ninety-five percent
(95%) of PPT’s Funds from Operations for such fiscal year.

 

“Permitted Liens” means:

 

(a) Liens granted to Administrative Agent, for the ratable benefit of the Credit
Parties, to secure the Obligation;

 

(b) pledges or deposits made to secure payment of worker’s compensation (or to
participate in any fund in connection with worker’s compensation insurance),
unemployment insurance, pensions, or social security programs;

 

(c) encumbrances consisting of zoning restrictions, easements, or other
restrictions on the use of real property, provided that such items do not
materially impair the use of such property for the purposes intended and none of
which is violated in any material respect by existing or proposed structures or
land use;

 

(d) Liens imposed by mandatory provisions of any Governmental Requirement such
as for materialmen’s, mechanic’s, warehousemen’s, and other like Liens arising
in the ordinary course of business, securing payment of any Liability whose
payment is not yet due or that is being contested in good faith by appropriate
proceedings diligently conducted, and for which reserves in accordance with GAAP
or other security (and otherwise reasonably acceptable to Administrative Agent)
have been provided;

 

(e) Liens for taxes, assessments, and governmental charges or assessments that
are not yet due and payable or that are being contested in good faith by
appropriate proceedings diligently conducted, and for which reserves in
accordance with GAAP or other security (and otherwise reasonably acceptable to
Administrative Agent) have been provided;

 

(f) Liens securing assessments or charges payable to a property owner
association or similar entity, which assessments are not yet due and payable or
that are being contested in good faith by

 

Amended and Restated Credit Agreement    20     



--------------------------------------------------------------------------------

appropriate proceedings diligently conducted, and for which reserves in
accordance with GAAP or other security (and otherwise reasonably acceptable to
Administrative Agent) have been provided; and

 

(g) Liens in a Property securing Indebtedness for which cash or Cash Equivalents
in an amount sufficient to pay all principal and interest of such Indebtedness
have been deposited with a title company or other escrow agent and in which the
owner of such Property is insured by title insurance acceptable to
Administrative Agent.

 

“Permitted Redemptions” means the Redemption by PPT and Borrower of Stock issued
by PPT or Borrower not to exceed $335,000,000 in the aggregate during the term
of this Agreement, commencing on the Closing Date, provided that no Default
exists or would result from such Redemption.

 

“Person” means any individual, entity, or Governmental Authority.

 

“Potential Default” means the occurrence of any event or the existence of any
circumstance that could, upon notice or lapse of time or both, become a Default.

 

“PPT” means Prentiss Properties Trust, a Maryland real estate investment trust.

 

“PPT Guaranty” means the Unconditional Guaranty of Payment dated of even date
herewith, executed by PPT in favor of the Credit Parties, and substantially in
the form of Exhibit C-1.

 

“Principal Debt” means, for a Lender and at any time, the unpaid principal
balance of all outstanding Borrowings from such Lender hereunder.

 

“Properties” means all real estate properties owned by any Company or any
Unconsolidated Affiliate, and “Property” means any one of the Properties.

 

“Pro Rata” and “Pro Rata Share” means, when determined for any Lender, the
percentage obtained by dividing (a) the Principal Debt owed to such Lender by
(b) the Total Principal Debt.

 

“Recourse Debt” means, for any Person, Indebtedness of such Person that is not
Non-Recourse Debt; provided that (a) Recourse Debt of the Companies shall
include any Indebtedness guaranteed (other than Customary Recourse Exceptions)
by PPT or Borrower, and (b) Recourse Debt of the Companies, as of any date,
shall not include Indebtedness of any Excluded Companies so long as no Obligor
is obligated (as guarantor or otherwise other than for Customary Recourse
Exceptions) on such Indebtedness. To the extent that any Person has partial
recourse obligations with respect to any Indebtedness, then only that portion of
such Indebtedness that is not Non-Recourse Debt shall be considered to be
Recourse Debt (e.g., if any such Person is personally liable for only
$25,000,000 of Indebtedness equal to $100,000,000, then only $25,000,000 of such
Indebtedness shall be Recourse Debt).

 

“Redemption” means, with respect to any Stock issued by a Person, the
retirement, redemption, purchase, or other acquisition for value of such Stock
by such Person.

 

“Register” is defined in Section 13.11(c).

 

“REIT” means a “real estate investment trust” for purposes of the Code.

 

“Representatives” means representatives, officers, directors, employees,
attorneys, and agents.

 

Amended and Restated Credit Agreement    21     



--------------------------------------------------------------------------------

“Required Lenders” means, as of any date, any combination of Lenders (other than
Defaulting Lenders) who collectively hold sixty-six and two-thirds percent
(66-2/3%) or more of the Total Principal Debt (other than the Principal Debt of
Defaulting Lenders).

 

“Reserve Requirement” means, with respect to any Eurodollar Borrowing for the
relevant Interest Period, the actual aggregate reserve requirements (including
all basic, supplemental, emergency, special, marginal, and other reserves
required by applicable Governmental Requirement) applicable to a member bank of
the Federal Reserve System for eurocurrency fundings or liabilities.

 

“Responsible Officer” means, for any Person, any chairman, president, chief
executive officer, chief financial officer, controller, secretary, treasurer,
executive vice president, or senior vice president of such Person.

 

“Rights” means rights, remedies, powers, privileges, and benefits.

 

“Secured Debt” means, for any Person, Indebtedness of such Person secured by
Liens (other than Permitted Liens) in any of such Person’s Properties or other
assets.

 

“Share” means, for any Person, such Person’s share of the assets, liabilities,
revenues, income, losses, or expenses of a Consolidated Affiliate or an
Unconsolidated Affiliate, as applicable, of such Person, based upon such
Person’s percentage ownership of Stock of such Consolidated Affiliate or
Unconsolidated Affiliate.

 

“Solvent” means, as to a Person, that (a) the aggregate fair market value of its
assets exceeds its Liabilities, (b) such Person is able to pay and is paying its
Liabilities as they mature, and (c) it does not have unreasonably small capital
to conduct its businesses.

 

“S & P” means Standard & Poor’s Ratings Group, a division of McGraw Hill, Inc.,
a New York corporation, or if S & P no longer publishes ratings, then another
ratings agency acceptable to Administrative Agent.

 

“S & P Rating” means the most recently-announced rating from time to time of S &
P assigned to the Obligation or any class of long-term senior, unsecured debt
securities issued by PPT or Borrower, as to which no letter of credit, guaranty,
or third-party credit support is in place, regardless of whether all or any part
of such debt securities have been issued at the time such rating was issued.

 

“Special Advance Lender” is defined in Section 12.11.

 

“Stock” means all shares, options, warrants, general or limited partnership
interests, membership interests, or other ownership interests (regardless of how
designated) of or in a corporation, partnership, limited liability company,
trust, or other entity, whether voting or nonvoting, including common stock,
preferred stock, or any other “equity security” (as such term is defined in Rule
3a11-1 of the General Rules and Regulations promulgated by the Securities and
Exchange Commission under the Securities Exchange Act of 1934, as amended).

 

“Subsidiary Guarantors” means, as of any date, all Consolidated Affiliates that
have executed the Subsidiary Guaranty, and “Subsidiary Guarantor” means any one
of the Subsidiary Guarantors.

 

Amended and Restated Credit Agreement    22     



--------------------------------------------------------------------------------

“Subsidiary Guaranty” means the Unconditional Guaranty of Payment dated of even
date herewith, executed by each of the Subsidiary Guarantors in favor of the
Credit Parties, and substantially in the form of Exhibit C-2.

 

“Syndication Agent” means the Person identified as a syndication agent on the
cover page or signature pages of this Agreement or pursuant to any provision of
this Agreement, together with their successors and assigns.

 

“Tangible Net Worth” means, as of any date, (a) Total Assets, minus (b) all
Liabilities (other than accounts payable and accrued expenses that are not
Indebtedness and that are incurred in the ordinary course of business not
exceeding five percent (5%) of Total Assets as of such date) of the Companies,
on a Consolidated Basis, as of such date.

 

“Taxes” means, for any Person, taxes, assessments, or other governmental charges
or levies imposed upon it, its income, or any of its properties, franchises, or
assets.

 

“Termination Date” means May 22, 2008.

 

“Term Loan” means, for a Lender, the amount (which is subject to reduction and
cancellation as provided in this Agreement) stated besides such Lender’s name on
Schedule 1 as most recently amended under this Agreement, as the same may be
increased or decreased from time to time by further assignment pursuant to
Section 13.11, and “Term Loans” means the Term Loans of all Lenders.

 

“Third Agency” means Fitch, Inc. or any other nationally recognized rating
agency other than Moody’s or S & P, as approved by Administrative Agent in its
reasonable discretion.

 

“Third Agency Rating” means the most recently-announced rating from time to time
of a Third Agency assigned to the Obligation or any class of long-term senior,
unsecured debt securities issued by PPT or Borrower, as to which no letter of
credit, guaranty, or third-party credit support is in place, regardless of
whether all or any part of such debt securities have been issued at the time
such rating was issued.

 

“Total Assets” means, as of any determination date, the sum of the Companies’
Share of the following (without duplication):

 

(a) the EBITDA Value of each Property owned by a Company for, and in which
construction was completed and a certificate of occupancy was issued, more than
twelve (12) months as of such determination date; plus

 

(b) the EBITDA Value of each Property owned by a Company for, and in which
construction was completed by a Company and a certificate of occupancy was
issued, less than twelve (12) months as of such determination date and that has
an Occupancy Rate of at least eighty-five percent (85%) for three (3)
consecutive months; plus

 

(c) the Approved Costs of each Property (other than raw land) not included in
(a) and (b) above; plus

 

(d) the lesser of (i) $40,000,000, and (ii) the product of (A) seven (7), and
(B) EBITDA for the four (4) fiscal quarters ending on such determination date in
respect of management contracts between a Company and a third party (other than
another Company); plus

 

Amended and Restated Credit Agreement    23     



--------------------------------------------------------------------------------

(e) the sum of (without duplication) the Approved Costs of each Property owned
by an Unconsolidated Affiliate (other than Broadmoor) as of such determination
date; plus

 

(f) the Companies’ cash and Cash Equivalents, in each case that are not subject
to any Lien; plus

 

(g) the lesser of (i) the Approved Costs of each other Property consisting of
raw land, and (ii) five percent (5.0%) of Total Assets as of such date
(including, without limitation, Approved Costs of all Properties consisting of
raw land); plus

 

(h) the Applicable Amount of each Contract Property to the extent that the
calculation of Liabilities or Indebtedness includes any Unfunded Liabilities
with respect to such Contract Property; plus

 

(i) the Applicable Amount of each Development Property to the extent that the
calculation of Liabilities or Indebtedness includes any Unfunded Liabilities
with respect to such Development Property.

 

No Property can have a value, calculated as provided above, of less than $0.00.

 

“Total Principal Debt” means the sum of the Principal Debt of all Lenders.

 

“Type” means any type of Borrowing determined with respect to the applicable
interest option.

 

“Unconsolidated Affiliate” means any Person in whom Borrower or PPT holds a
voting equity or ownership interest and whose financial results would not be
consolidated under GAAP with the financial results of Borrower or PPT on the
consolidated financial statements of Borrower or PPT.

 

“Unencumbered Properties” means, as of any date, all Properties in which any
Company owns fee simple title or leasehold interests under a Financeable Ground
Lease, in each case (a) free and clear of any Liens or claims (including
restrictions on transferability or assignability) of any kind (including any
such Lien, claim or restriction imposed by the organizational documents of such
Company, but excluding Permitted Liens), (b) is not subject to any agreement
(including (i) any agreement governing Indebtedness incurred in order to finance
or refinance the acquisition of such asset, and (ii) if applicable, the
organizational documents of such Company) which prohibits or limits the ability
of such Company to create, incur, assume or suffer to exist any Lien upon any
assets, unless all requisite consents have been obtained, and (c) is not subject
to any agreement (including any agreement governing Indebtedness incurred in
order to finance or refinance the acquisition of such asset) which entitles any
Person to the benefit of any Lien (but excluding Permitted Liens), or would
entitle any Person to the benefit of any Lien (but excluding Permitted Liens),
and “Unencumbered Property” means any one of the Unencumbered Properties.
Unencumbered Properties include Properties owned by Subsidiary Guarantors that
have executed guaranties permitted by the last two sentences of Section 4.4.

 

“Unencumbered Property Report” means a report in substantially the form of
Schedule 4.1 certified by a Responsible Officer of Borrower, setting forth in
reasonable detail the total square footage, Occupancy Rate, Approved Costs,
EBITDA, EBITDA Adjustments, and Adjusted Property EBITDA for the Unencumbered
Properties (individually and in the aggregate).

 

Amended and Restated Credit Agreement    24     



--------------------------------------------------------------------------------

“Unfunded Liabilities” means, for any Person, (a) if evidenced by a Binding
Agreement, then all obligations to purchase a Contract Property or Development
Property (the amount of such Unfunded Liabilities being equal to the Applicable
Amount with respect to such Contract Property or Development Property), and (b)
any guaranties, endorsements, and other contingent obligations (including any
obligations as general partner) with respect to the principal of the Liabilities
of others (including any Unconsolidated Affiliates of such Person) for which
such Person has personal liability.

 

“Unpaid Amount” is defined in Section 12.11.

 

“Unsecured Debt” means, for any Person, Indebtedness of such Person that is not
Secured Debt.

 

1.2 Time References. Unless otherwise specified in the Loan Documents (a) time
references are to time in New York, New York and (b) in calculating a period
from one date to another, the word “from” means “from and including” and the
word “to” or “until” means “to but excluding.”

 

1.3 Other References. Unless otherwise specified in the Loan Documents (a) where
appropriate, the singular includes the plural and vice versa, and words of any
gender include each other gender, (b) headings and caption references may not be
construed in interpreting provisions, (c) monetary references are to currency of
the United States of America, (d) section, paragraph, annex, schedule, exhibit,
and similar references are to the particular Loan Document in which they are
used, (e) references to “telecopy,” “facsimile,” “fax,” or similar terms are to
facsimile or telecopy transmissions, (f) references to “including” mean
including without limiting the generality of any description preceding that
word, (g) the rule of construction that references to general items that follow
references to specific items are limited to the same type or character of those
specific items is not applicable in the Loan Documents, (h) references to any
Person include that Person’s heirs, personal representatives, successors,
trustees, receivers, and permitted assigns, (i) references to any Governmental
Requirement include every amendment or supplement to it, rule and regulation
adopted under it, and successor or replacement for it, and (j) references to any
Loan Document or other document include every renewal and extension of it,
amendment and supplement to it, and replacement or substitution for it.

 

1.4 Accounting Principles. Under the Loan Documents, unless otherwise stated,
(a) GAAP determines all accounting and financial terms and compliance with
financial covenants, (b) GAAP in effect on the date of this Agreement determines
compliance with financial covenants, (c) otherwise, all accounting principles
applied in a current period must be comparable in all material respects to those
applied during the preceding comparable period, and (d) all accounting and
financial terms and compliance with financial covenants must be for the
Companies, on a consolidated basis, as applicable. If there is a change in GAAP
after the date hereof, then each Compliance Certificate shall include
calculations setting forth the adjustments from the relevant financial items as
shown in the Current Financials, based on the then-current GAAP, to the
corresponding financial items based on GAAP as used in the Current Financials
delivered to Administrative Agent and Lenders on or prior to the date hereof, so
as to demonstrate how such financial covenant compliance was derived from the
Current Financials.

 

Amended and Restated Credit Agreement    25     



--------------------------------------------------------------------------------

SECTION 2

 

TERM LOANS

 

2.1 Term Loans.

 

(a) Borrowing. Subject to the terms and conditions of this Agreement (including
the conditions precedent in Section 5), each Lender has previously advanced to
Borrower such Lender’s Term Loan in the aggregate amount of $100,000,000.

 

(b) Term Loans Generally. If Borrower pays or prepays any portion of the Term
Loans under this Agreement, then that portion may not be reborrowed. The Term
Loans shall bear interest from time to time in accordance with selections made
by Borrower from time to time pursuant to Section 3.4.

 

SECTION 3

 

TERMS OF PAYMENT

 

3.1 Notes and Payments.

 

(a) The Total Principal Debt shall be evidenced by the Notes, which Notes shall
be payable to Lenders in the aggregate stated principal amount of the Term
Loans.

 

(b) Borrower must make each payment and prepayment on the Obligation, without
offset, counterclaim, or deduction, to Administrative Agent’s principal office
in New York, New York, in funds that will be available for immediate use by
Administrative Agent by 12:00 noon on the day due. Payments received after such
time shall be deemed received on the next Business Day. Administrative Agent
shall pay to each Lender any payment to which such Lender is entitled on the
same day Administrative Agent receives the funds from Borrower if Administrative
Agent receives the payment or prepayment before 12:00 noon, and otherwise before
12:00 noon on the following Business Day. If and to the extent that
Administrative Agent does not make payments to Lenders when due, then
Administrative Agent shall be obligated to pay to Lenders such unpaid amounts
together with interest at the Federal Funds Rate from the due date until (but
not including) the payment date.

 

3.2 Interest and Principal Payments

 

(a) Interest Payments. Accrued interest on each Borrowing is due and payable on
the first (1st) day of each calendar month during the term of this Agreement,
commencing on April 1, 2004, and on the Termination Date.

 

(b) Principal Payments. The Total Principal Debt is due and payable on the
Termination Date.

 

(c) Voluntary Prepayment. Borrower may voluntarily repay or prepay all or any
part of the Total Principal Debt at any time after May 22, 2004 without premium
or penalty, subject to the following conditions:

 

(i) Administrative Agent must receive Borrower’s written payment notice by 11:00
a.m. on (A) the Business Day preceding the date of payment of a Eurodollar
Borrowing, and (B) the Business Day preceding the date of payment of a Base Rate
Borrowing, which shall specify the payment date and the Type and amount of the
Borrowing(s) to be paid, and which shall constitute an irrevocable and binding
obligation of Borrower to make a repayment or prepayment on the designated date;

 

(ii) each partial repayment or prepayment must be in a minimum amount of at
least $1,000,000 or a greater integral multiple of $100,000, or, if less, the
Total Principal Debt; and

 

Amended and Restated Credit Agreement    26     



--------------------------------------------------------------------------------

(iii) Borrower shall pay any related Funding Loss upon demand.

 

3.3 Interest Options. Except as specifically otherwise provided, Borrowings
shall bear interest at an annual rate equal to the lesser of (a) the Base Rate
plus the Applicable Margin, or the Eurodollar Rate plus the Applicable Margin
(in each case as designated or deemed designated by Borrower and, in the case of
Eurodollar Borrowings, for the Interest Period designated by Borrower), and (b)
the Maximum Rate. Each change in the Base Rate and Maximum Rate is effective,
without notice to Borrower or any other Person, upon the effective date of
change.

 

3.4 Quotation of Rates. A Representative of Borrower may call Administrative
Agent before delivering a Borrowing Request to receive an indication of the
interest rates then in effect, but the indicated rates do not bind
Administrative Agent or Lenders or affect the interest rate that is actually in
effect when Borrower delivers its Borrowing Request or on the Borrowing Date.

 

3.5 Default Rate. At the option of the Required Lenders at any time while a
Default exists and to the extent permitted by applicable law, all Principal
Debt, accrued interest thereon, and fees and expenses payable hereunder and
under the other Loan Documents shall bear interest at the Default Rate until
paid, regardless of whether such payment is made before or after entry of a
judgment.

 

3.6 Interest Recapture. If the designated interest rate applicable to any
Borrowing exceeds the Maximum Rate, then the interest rate on that Borrowing is
limited to the Maximum Rate, provided that any subsequent reductions in the
designated rate shall not reduce the interest rate thereon below the Maximum
Rate until the total amount of accrued interest equals the amount of interest
that would have accrued if the designated rate had always been in effect. If at
maturity (stated or by acceleration), or at final payment of the Notes, the
total interest paid or accrued is less than the interest that would have accrued
if the designated rates had always been in effect, then, at that time and to the
extent permitted by applicable law, Borrower shall pay an amount equal to the
difference between (a) the lesser of the amount of interest that would have
accrued if the designated rates had always been in effect and the amount of
interest that would have accrued if the Maximum Rate had always been in effect,
and (b) the amount of interest actually paid or accrued on the Notes.

 

3.7 Interest Calculation

 

(a) Interest shall be calculated on the basis of actual number of days elapsed
(including the first day but excluding the last day) but computed as if each
calendar year consisted of 360 days for all Borrowings (unless the calculation
would result in an interest rate greater than the Maximum Rate, in which event
interest shall be calculated on the basis of a year of 365 or 366 days, as the
case may be). All interest rate determinations and calculations by
Administrative Agent are conclusive and binding absent manifest error.

 

(b) The provisions of this Agreement relating to calculation of the Base Rate
and the Eurodollar Rate are included only for the purpose of determining the
rate of interest or other amounts to be paid under this Agreement that are based
upon those rates. Each Lender may fund and maintain its funding of all or any
part of each Borrowing as it selects.

 

3.8 Maximum Rate. Regardless of any provision contained in any Loan Document or
any document related thereto, it is the intent of the parties to this Agreement
that no Credit Party may contract

 

Amended and Restated Credit Agreement    27     



--------------------------------------------------------------------------------

for, charge, take, reserve, receive or apply, as interest on all or any part of
the Obligation any amount in excess of the Maximum Rate or the Maximum Amount or
receive any unearned interest in violation of any applicable law, and, if any
Credit Party ever does so, then any excess shall be treated as a partial
repayment or prepayment of principal and any remaining excess shall be refunded
to Borrower. In determining if the interest paid or payable exceeds the Maximum
Rate, Borrower and the Credit Parties shall, to the maximum extent permitted
under applicable law, (a) treat all Borrowings as but a single extension of
credit (and Lenders and Borrower agree that this is the case and that provision
in this Agreement for multiple Borrowings is for convenience only), (b)
characterize any non-principal payment as an expense, fee or premium rather than
as interest, (c) exclude voluntary repayments or prepayments and their effects,
and (d) amortize, prorate, allocate and spread the total amount of interest
throughout the entire contemplated term of the Obligation. If, however, the
Obligation is paid in full before the end of its full contemplated term, and if
the interest received for its actual period of existence exceeds the Maximum
Amount, then Lenders shall refund any excess (and Lenders may not, to the extent
permitted by applicable law, be subject to any penalties provided by any
Governmental Requirements for contracting for, charging, taking, reserving or
receiving interest in excess of the Maximum Amount).

 

3.9 Interest Periods. When Borrower requests any Eurodollar Borrowing, Borrower
may elect the applicable interest period (each an “Interest Period”), which may
be, at Borrower’s option, one (1), two (2), three (3), or six (6) months,
subject to the following conditions: (a) each Interest Period applicable to any
Eurodollar Borrowing commences on the day on or after the day when the next
preceding applicable Interest Period expires; (b) if any Interest Period for a
Eurodollar Borrowing begins on a day for which there exists no numerically
corresponding Business Day in the calendar month at the end of the Interest
Period (“Ending Calendar Month”), then the Interest Period ends on the next
succeeding Business Day of the Ending Calendar Month, unless there is no
succeeding Business Day in the Ending Calendar Month in which case the Interest
Period ends on the next preceding Business Day of the Ending Calendar Month; (c)
no Interest Period for any portion of Principal Debt may extend beyond the
scheduled repayment date for that portion of Principal Debt; and (d) there may
not be in effect at any one time more than five (5) Interest Periods.

 

3.10 Conversions and Continuations. Borrower may (a) on the last day of the
applicable Interest Period (or at any other time, subject to payment of any
Funding Loss) convert all or part of a Eurodollar Borrowing to a Base Rate
Borrowing, (b) at any time convert all or part of a Base Rate Borrowing to a
Eurodollar Borrowing, and (c) on the last day of an Interest Period, elect a new
Interest Period for a Eurodollar Borrowing; provided that no conversions to or
elections of new Interest Periods for any Eurodollar Borrowings shall be
permitted while a Default exists unless the Required Lenders otherwise consent
in writing. Any such conversion is subject to the dollar limits and
denominations of Section 2.1 and may be accomplished by delivering a Borrowing
Request to Administrative Agent no later than 11:00 a.m. (i) on the third (3rd)
Business Day before (A) the conversion date for conversion to a Eurodollar
Borrowing, and (B) the last day of the Interest Period, for the election of a
new Interest Period, and (ii) one (1) Business Day before the last day of the
Interest Period for conversion to a Base Rate Borrowing. Absent Borrower’s
notice of conversion or election of a new Interest Period, a Eurodollar
Borrowing shall be automatically continued as a Eurodollar Borrowing with a new
Interest Period of one (1) month, with the expiration of such Eurodollar
Borrowing to occur on the first (1st) day of a calendar month; provided however,
if a Default exists, such Eurodollar Borrowing shall be automatically converted
to a Base Rate Borrowing.

 

3.11 Order of Application

 

(a) No Default. If no Default exists, then except as otherwise specifically
provided in the

 

Amended and Restated Credit Agreement    28     



--------------------------------------------------------------------------------

Loan Documents, any payment shall be applied to the Obligation in the order and
manner as Borrower directs.

 

(b) Default. If a Default exists, any payment (including proceeds from the
exercise of any Rights) shall be applied in the following order: (i) to all fees
and expenses for which any Credit Party have not been paid or reimbursed in
accordance with the Loan Documents (and if such payment is less than all unpaid
or unreimbursed fees and expenses, then the payment shall be paid against unpaid
and unreimbursed fees and expenses in the order of incurrence or due date); (ii)
to accrued interest on the Principal Debt; and (iii) to the remaining Obligation
in the order and manner as the Required Lenders deem appropriate.

 

(c) Pro Rata. Each payment or prepayment shall be distributed to each Lender in
accordance with its Pro Rata Share of such payment or prepayment.

 

3.12 Sharing of Payments, Etc. If any Lender obtains any amount (whether
voluntary, involuntary or otherwise) that exceeds the part of that payment that
such Lender is then entitled to receive under the Loan Documents, then such
Lender shall purchase from the other Lenders participations that will cause the
purchasing Lender to share the excess amount ratably with each other Lender. If
all or any portion of any excess amount is subsequently recovered from the
purchasing Lender, then the purchase shall be rescinded and the purchase price
restored to the extent of the recovery. Borrower agrees that any Lender
purchasing a participation from another Lender under this Section may, to the
fullest extent permitted by applicable law, exercise all of its Rights of
payment with respect to that participation as fully as if such Lender were the
direct creditor of Borrower in the amount of that participation.

 

3.13 Booking Borrowings. To the extent permitted by applicable law, any Lender
may make, carry or transfer its Borrowings at, to, or for the account of any of
its branch offices or the office of any of its Affiliates. However, no Affiliate
is entitled to receive any greater payment under Section 3.15 than the
transferor Lender would have been entitled to receive with respect to those
Borrowings, and a transfer may not be made if, as a direct result of it, Section
3.15 or 3.16 would apply to any of the Obligation. If any of the conditions of
Sections 3.15 or 3.16 ever apply to a Lender, then such Lender shall, to the
extent possible, carry or transfer its Borrowings at, to, or for the account of
any of its branch offices or the office or branch of any of its Affiliates so
long as the transfer is consistent with the other provisions of this Section,
does not create any burden or adverse circumstance for such Lender that would
not otherwise exist, and eliminates or ameliorates the conditions of Sections
3.15 or 3.16 as applicable.

 

3.14 Basis Unavailable or Inadequate for the Eurodollar Rate

 

(a) Determination By Administrative Agent. If Administrative Agent determines
that, for any Eurodollar Borrowing, the basis for determining the applicable
rate is not available, then Administrative Agent shall promptly notify Borrower
and Lenders of that determination (which is conclusive and binding on Borrower
absent manifest error), and all Borrowings shall bear interest at the Base Rate
plus the Applicable Margin. Until Administrative Agent notifies Borrower that
such circumstances no longer exist, Lenders’ commitments under this Agreement to
make, or to convert to, Eurodollar Borrowings shall be suspended.

 

(b) Determination by a Lender. If any Lender determines that, for any Eurodollar
Borrowing and for other similar loans made by such Lender to similar borrowers,
the resulting rate does not accurately reflect the cost to such Lender of making
or converting Borrowings at that rate for the applicable Interest Period, then
such Lender shall promptly notify Administrative Agent and Borrower,

 

Amended and Restated Credit Agreement    29     



--------------------------------------------------------------------------------

and all Borrowings of such Lender shall bear interest at the Base Rate plus the
Applicable Margin. Until Administrative Agent notifies Borrower that such
circumstances no longer exist, such Lender’s commitment under this Agreement to
make, or to convert to, Eurodollar Borrowings shall be suspended.

 

3.15 Additional Costs

 

(a) Eurocurrency Reserves. If, after the date hereof, any Lender shall be
required under any Reserve Requirement to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities, then
(i) such Lender (through Administrative Agent) shall, within sixty (60) days
after the end of any Interest Period with respect to any Eurodollar Borrowing
during which Lender was so required to maintain reserves, deliver to Borrower a
certificate stating (A) that such Lender was required to maintain reserves and
as a result such Lender incurred additional costs in connection with making
Eurodollar Borrowings and (B) in reasonable detail, such Lender’s computations
of the amount of additional interest payable by Borrower, pursuant to the
provisions below, and (ii) Borrower shall, promptly upon receipt of any such
certificate, pay to Administrative Agent, for the account to such Lender,
additional interest on the unpaid principal amount of each Eurodollar Borrowing
of such Lender made to it outstanding during the Interest Period with respect to
which the above-referenced certificate was delivered to Administrative Agent, at
a rate per annum equal to the difference obtained by subtracting (x) the
Eurodollar Rate for such Interest Period from (y) the rate obtained by dividing
such Eurodollar Rate by a percentage equal to 100% minus the Reserve Requirement
of such Lender for such Interest Period. The amount of interest payable by
Borrower to any Lender as stated in any certificate delivered to Administrative
Agent pursuant to the provisions of this Section 3.15(a) shall be conclusive and
binding for all purposes, absent manifest error. The provisions of this Section
3.15(a) shall survive the termination of this Agreement.

 

(b) Reserves. With respect to any Eurodollar Borrowing, if (i) any change in
present Governmental Requirement, any change in the interpretation or
application of any present Governmental Requirement, or any future Governmental
Requirement imposes, modifies, or deems applicable (or if compliance by any
Lender with any such requirement of any Governmental Authority results in) any
such requirement that any reserves (including any marginal, emergency,
supplemental or special reserves) be maintained, and (ii) those reserves reduce
any sums receivable by such Lender under this Agreement or increase the costs
incurred by such Lender in advancing or maintaining any portion of any
Eurodollar Borrowing, then (unless the effect is already reflected in the rate
of interest then applicable under this Agreement) such Lender (through
Administrative Agent) shall deliver to Borrower a certificate setting forth in
reasonable detail the calculation of the amount necessary to compensate it for
its reduction or increase (which certificate is conclusive and binding absent
manifest error), and Borrower shall promptly pay that amount to such Lender upon
demand.

 

(c) Capital Adequacy. With respect to any Borrowing and for similar loans to
similar borrowers, if any change in present Governmental Requirement or any
future Governmental Requirement regarding capital adequacy or compliance by
Administrative Agent or any Lender (or any Person controlling such Lender) with
any request, directive or requirement now existing or hereafter imposed by any
Governmental Authority regarding capital adequacy, or any change in its written
policies or in the risk category of this transaction, reduces the rate of return
on its capital as a consequence of its obligations under this Agreement to a
level below that which it otherwise could have achieved (taking into
consideration its policies with respect to capital adequacy) by an amount deemed
by it to be material (and it may, in determining the amount, use reasonable
assumptions and allocations of costs and expenses and use any reasonable
averaging or attribution method), then (unless the effect is already reflected
in the rate of interest then applicable under this Agreement) Administrative
Agent or such Lender (through

 

Amended and Restated Credit Agreement    30     



--------------------------------------------------------------------------------

Administrative Agent) shall notify Borrower and deliver to Borrower a
certificate setting forth in reasonable detail the calculation of the amount
necessary to compensate it (which certificate is conclusive and binding absent
manifest error), and Borrower shall promptly pay that amount to Administrative
Agent or such Lender upon demand.

 

(d) Taxes. Any Taxes payable by Administrative Agent or any Lender or ruled (by
a Governmental Authority) payable by Administrative Agent or any Lender in
respect of this Agreement or any other Loan Document shall, if permitted by
Governmental Requirement, be paid by Borrower, together with interest and
penalties, if any (except for Taxes imposed on or measured by the overall net
income of Administrative Agent or such Lender). Administrative Agent or such
Lender (through Administrative Agent) shall notify Borrower and deliver to
Borrower a certificate setting forth in reasonable detail the calculation of the
amount of payable Taxes, which certificate is conclusive and binding (absent
manifest error), and Borrower shall promptly pay that amount to Administrative
Agent for its account or the account of such Lender, as the case may be. If
Administrative Agent or such Lender subsequently receives a refund of the Taxes
paid to it by Borrower, then the recipient shall promptly pay the refund to
Borrower.

 

(e) Survival. The provisions of this Section 3.15 shall survive the satisfaction
and payment of the Obligation and termination of this Agreement.

 

3.16 Change in Governmental Requirement. If any Governmental Requirement makes
it unlawful for any Lender to make or maintain Eurodollar Borrowings, then such
Lender shall promptly notify Borrower and Administrative Agent, and (a) as to
undisbursed funds, that requested Borrowing shall be made as a Base Rate
Borrowing, and (b), as to any outstanding Borrowing, (i) if maintaining the
Borrowing until the last day of the applicable Interest Period is unlawful, the
Borrowing shall be converted to a Base Rate Borrowing as of the date of notice,
and Borrower shall pay any related Funding Loss, or (ii) if not prohibited by
all Governmental Requirements, the Borrowing shall be converted to a Base Rate
Borrowing as of the last day of the applicable Interest Period, or (iii) if any
conversion will not resolve the unlawfulness, Borrower shall promptly prepay the
Borrowing, without penalty, together with any related Funding Loss.

 

3.17 Funding Loss. BORROWER AGREES TO INDEMNIFY EACH LENDER AGAINST, AND PAY TO
IT UPON DEMAND, ANY FUNDING LOSS OF SUCH LENDER. When any Lender demands that
Borrower pay any Funding Loss, such Lender shall deliver to Borrower and
Administrative Agent a certificate setting forth in reasonable detail the basis
for incurring Funding Loss and the calculation of the amount, which calculation
is conclusive and binding absent manifest error. The provisions of this Section
3.17 shall survive the satisfaction and payment of the Obligation and
termination of this Agreement.

 

3.18 Foreign Lenders. Each Lender that is organized under the Governmental
Requirements of any jurisdiction other than the United States of America or any
State thereof (a) represents to Administrative Agent and Borrower that (i) no
Taxes are required to be withheld by Administrative Agent or Borrower with
respect to any payments to be made to it in respect of the Obligation, and (ii)
it has furnished to Administrative Agent and Borrower two (2) duly completed
copies of U.S. Internal Revenue Service Form W-8 BEN, Form W-8 ECI, Form W-8, or
any other tax form acceptable to Administrative Agent (wherein it claims
entitlement to complete exemption from U.S. federal withholding tax on all
interest payments under the Loan Documents), and (b) covenants to (i) provide
Administrative Agent and Borrower a new tax form upon the expiration or
obsolescence of any previously delivered form according to Governmental
Requirement, duly executed and completed by it, and (ii) comply from time to
time with

 

Amended and Restated Credit Agreement    31     



--------------------------------------------------------------------------------

all Governmental Requirements with regard to the withholding tax exemption. If
any of the foregoing is not true or the applicable forms are not provided and
such party is obligated by law to withhold, then Borrower or Administrative
Agent (without duplication) may deduct and withhold from interest payments under
the Loan Documents United States federal income tax at the full rate applicable
under the Code.

 

3.19 Fees

 

(a) Treatment of Fees. The fees described in this Section 3.19 (i) are not
compensation for the use, detention, or forbearance of money, (ii) are in
addition to, and not in lieu of, interest and expenses otherwise described in
this Agreement, (iii) are payable in accordance with Section 3.1(b), (iv) are
non-refundable, (v) to the fullest extent permitted by applicable law, bear
interest, if not paid when due, at the Default Rate, and (vi) are calculated on
the basis of actual number of days (including the first day but excluding the
last day) elapsed, but computed as if each calendar year consisted of 360 days,
unless computation would result in an interest rate in excess of the Maximum
Rate in which event the computation is made on the basis of a year of 365 or 366
days, as the case may be. The fees described in this Section 3.19 are in all
events subject to the provisions of Section 3.8.

 

(b) Administrative Agent Fees. Borrower agrees to pay to Administrative Agent
the administration fees described in the letter agreement(s) between Borrower
and Administrative Agent.

 

(c) Commitment Fees. Borrower shall pay to Administrative Agent, for the account
of Lenders, the commitment fees described in the letter agreement(s) between
Borrower and Administrative Agent.

 

SECTION 4

 

UNENCUMBERED PROPERTIES; GUARANTIES

 

4.1 Unencumbered Properties. Borrower shall not permit, as of any date, the
ratio of the Unsecured Debt of the Companies on a Consolidated Basis to the
Unencumbered Property Value of all Unencumbered Properties to exceed 0.55 to
1.0. For purposes of the foregoing, “Unencumbered Property Value” means, as of
any determination date, the sum of (without duplication) the Companies’ Share
of:

 

(a) the EBITDA Value of each Unencumbered Property owned by Borrower or a
Subsidiary Guarantor for, and in which construction was completed and a
certificate of occupancy was issued, more than twelve (12) months prior to such
determination date; plus

 

(b) the EBITDA Value of each Unencumbered Property owned by Borrower or a
Subsidiary Guarantor for, and in which construction was completed by a Company
and a certificate of occupancy was issued, less than twelve (12) months prior to
such determination date and that has an Occupancy Rate of at least eighty-five
percent (85%) for three (3) consecutive months; plus

 

(c) the Approved Costs of each Unencumbered Property not included in (a) and (b)
above.

 

Notwithstanding the foregoing, Unencumbered Property Value shall be limited as
follows:

 

(i) the aggregate amount of Approved Costs included in the calculation of
Unencumbered Property Value attributable to (x) Unencumbered Properties under
construction

 

Amended and Restated Credit Agreement    32     



--------------------------------------------------------------------------------

and (y) Unencumbered Properties owned by Borrower or a Subsidiary Guarantor for,
or in which construction work was completed and a certificate of occupancy was
issued, less than twelve (12) months prior to the date of determination and that
have Occupancy Rates of less than eighty-five percent (85%), shall not exceed
the lesser of (A) $90,000,000, and (B) fifteen percent (15%) of Unencumbered
Property Value;

 

(ii) the amount of Approved Costs or EBITDA Value, as the case may be, included
in the calculation of Unencumbered Property Value attributable to any single
Unencumbered Property shall not exceed twenty percent (20%) of Unencumbered
Property Value;

 

(iii) if any Company that owns any Unencumbered Property described above has any
minority interests, then Unencumbered Property Value shall be adjusted to
exclude the minority interests’ Share of such Unencumbered Property.

 

As of the Closing Date, the Unencumbered Properties consist of the Unencumbered
Properties listed on Schedule 4.1. No Unencumbered Property can have a value,
calculated as provided above, of less than $0.00.

 

4.2 Negative Pledge Agreements. Borrower shall not, and shall not permit any
other Company to, enter into or permit to exist any arrangement or agreement
(other than the Loan Documents) that directly or indirectly prohibits any
Company from (a) creating or incurring any Lien (other than Permitted Liens) on
any Unencumbered Property, or (b) transferring ownership of any Unencumbered
Property.

 

4.3 Guaranties

 

(a) PPT Guaranty. Pursuant to the PPT Guaranty, PPT shall unconditionally
guarantee in favor of the Credit Parties the full payment and performance of the
Obligation.

 

(b) Subsidiary Guaranty. Pursuant to the Subsidiary Guaranty or an addendum
thereto in the form attached to the Subsidiary Guaranty, each Company that owns
an Unencumbered Property shall unconditionally guarantee in favor of the Credit
Parties the full payment and performance of the Obligation subject to the last
two sentences of Section 4.4.

 

(c) Release of Specific Subsidiary Guarantors. If, as of any date, any Property
owned by a Subsidiary Guarantor is no longer an Unencumbered Property, then
Administrative Agent shall, upon the written request of Borrower, release such
Subsidiary Guarantor from the Subsidiary Guaranty pursuant to a release of
guaranty in the form attached to the Subsidiary Guaranty, unless a Default
exists or would result from such release.

 

4.4 Unencumbered Properties Held by Consolidated Affiliates. Notwithstanding
anything contained herein to the contrary, Unencumbered Properties may include
Properties owned by a Consolidated Affiliate of Borrower only if (a) Borrower or
PPT owns or controls, directly or indirectly, at least ninety five percent (95%)
of the issued and outstanding Stock of such Consolidated Affiliate free and
clear of any Liens (other than Permitted Liens) or other restrictions on the
sale or pledge thereof, (b) a majority of the holders of the Stock of such
Consolidated Affiliate has the power to cause such Consolidated Affiliate to
execute the Subsidiary Guaranty, grant Liens in the Unencumbered Properties
owned by such Consolidated Affiliate, and transfer ownership of the Unencumbered
Properties owned by such Consolidated Affiliate, (c) such Consolidated Affiliate
has not (i) created, incurred, assumed,

 

Amended and Restated Credit Agreement    33     



--------------------------------------------------------------------------------

guaranteed, or suffered to exist any Liabilities, other than (A) the Obligation,
(B) trade payables created in the ordinary course of business, (C) endorsements
of negotiable instruments in the ordinary course of business, (D) contingent
Liabilities covered by reserves or insurance, (E) the guaranty of the
obligations of Borrower pursuant to Recourse Debt of Borrower permitted under
Section 9.4, and (F) equipment leases incurred in the ordinary course of
business, (d) such Consolidated Affiliate has not created, incurred, or suffered
or permitted to be created or incurred or to exist any Lien upon any of its
assets (other than Permitted Liens), (e) such Consolidated Affiliate has
executed the Subsidiary Guaranty, and (f) such Consolidated Affiliate is not a
general partnership. Notwithstanding the foregoing, any Consolidated Affiliate
may guarantee any Unsecured Debt of Borrower or PPT, which guarantee shall be
pari passu with the obligations of such Consolidated Affiliate under the
Subsidiary Guaranty.

 

SECTION 5

 

CONDITIONS PRECEDENT

 

5.1 Conditions to Advance of Term Loans. The obligations of Lenders to amend and
restate the Original Agreement are subject to satisfaction of the following
conditions precedent on or before the Closing Date:

 

(a) Borrower Documents. Borrower shall deliver or cause to be delivered to
Administrative Agent the following, each, unless otherwise noted, dated as of
the Closing Date:

 

(i) An existence and good standing certificate from the Secretary of State of
the State of Delaware for Borrower and Prentiss Properties I, Inc., a
certificate of the Secretary of State of the State of Texas certifying that
Borrower and Prentiss Properties I, Inc. have registered as foreign entities in
Texas, and a good standing certificate from the Texas Comptroller of Public
Accounts for Prentiss Properties I, Inc., each dated a recent date prior to the
Closing Date;

 

(ii) An Officer’s Certificate of Borrower certifying (A) that there have been no
changes to its Constituent Documents since February 19, 2004, (B) resolutions of
its Board of Directors approving and authorizing the execution, delivery, and
performance of this Agreement and the other Loan Documents, certified as of the
Closing Date as being in full force and effect without modification or
amendment, and (C) signatures and incumbency of its officers executing this
Agreement and the other Loan Documents;

 

(iii) Executed originals of this Agreement, the Notes, and the other Loan
Documents; and

 

(iv) Such other documents as Administrative Agent may reasonably request.

 

(b) Guarantor Documents. Borrower shall deliver or cause to be delivered to
Administrative Agent the following with respect to each Guarantor, each, unless
otherwise noted, dated as of the Closing Date:

 

(i) An existence and good standing certificate from each Guarantor’s
jurisdiction of incorporation or formation, and good standing certificates from
the State of Maryland Department of Assessments and Taxation for Prentiss
Properties Fairmont, L.L.C. and Prentiss Properties Calverton, L.L.C., each
dated a recent date prior to the Closing Date;

 

Amended and Restated Credit Agreement    34     



--------------------------------------------------------------------------------

(ii) Officer’s Certificate of each Guarantor certifying (A) that there have been
no changes to its Constituent Documents since February 19, 2004, (B) resolutions
of its Board of Directors approving and authorizing the execution, delivery, and
performance of the Loan Documents to which it is a party, certified as of the
Closing Date as being in full force and effect without modification or
amendment, and (C) signatures and incumbency of its officers executing the Loan
Documents to which it is a party;

 

(iii) Executed originals of the Loan Documents to which it is a party; and

 

(iv) Such other documents as Administrative Agent may reasonably request.

 

(c) Opinions of Counsel for Borrower and Guarantors. The Credit Parties and
their respective counsel shall have received originally executed copies of a
favorable written opinion of counsel for the Obligors, in form and substance
reasonably satisfactory to Administrative Agent and its counsel, dated as of the
Closing Date, and setting forth substantially the matters in the opinions
designated in Exhibit F and as to such other matters as Administrative Agent,
acting on behalf of the Credit Parties, may reasonably request.

 

(d) Fees. Borrower shall have paid to Administrative Agent, for distribution (as
appropriate) to the Credit Parties, the fees payable on the Closing Date
referred to in Section 3.19.

 

(e) Unencumbered Property Report and Compliance Certificate. Borrower shall have
delivered an Unencumbered Property Report and a Compliance Certificate, each
dated as of December 31, 2003.

 

(f) Completion of Proceedings. All corporate and other proceedings taken or to
be taken in connection with the transactions contemplated hereby and all
documents incidental thereto not previously found acceptable by Administrative
Agent, acting on behalf of Lenders, and its counsel shall be satisfactory in
form and substance to Administrative Agent and such counsel, and Administrative
Agent and such counsel shall have received all such counterpart originals or
certified copies of such documents as Administrative Agent may reasonably
request.

 

(g) No Default. No Potential Default, Default, or Material Adverse Event exists
or would be caused by the making of the Term Loans.

 

(h) No Injunction or Restraining Order. No order, judgment, or decree of any
Governmental Authority shall purport to enjoin or restrain any Lender from
making the Term Loan to be made by it.

 

(i) No Violation. The making of the Term Loans shall not violate any
Governmental Requirement, including, without limitation, Regulation T,
Regulation U, or Regulation X of the Board of Governors of the Federal Reserve
System.

 

5.2 Conditions Generally. Each condition precedent in this Agreement is material
to the transactions contemplated by this Agreement, and time is of the essence
with respect to each condition precedent. Lenders may fund the Term Loans
without all conditions being satisfied, but, to the extent permitted by
Governmental Requirements, such funding shall not be deemed to be a waiver of
the requirement that each condition precedent be satisfied as a prerequisite for
any subsequent funding or issuance, unless Lenders specifically waive each item
in writing.

 

Amended and Restated Credit Agreement    35     



--------------------------------------------------------------------------------

SECTION 6

 

REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants to the Credit Parties as follows:

 

6.1 Purpose of Credit Facility. Borrower has used proceeds of the Term Loans
hereunder to pay Indebtedness, acquire, subject to Section 8.5, primarily office
and industrial Properties, raw land, properties under construction, partnership
interests, interests in other Persons, investments in mortgages and loans, and
other acquisitions or investments permitted hereunder, and for construction
costs and working capital purposes of the Companies. Borrower is not engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System,
as amended. No part of the proceeds of any Borrowing shall be used, directly or
indirectly, for a purpose that violates any Governmental Requirement, including
the provisions of Regulation U.

 

6.2 Existence, Good Standing, Authority and Compliance. Each Company is duly
formed, validly existing and in good standing under the Governmental
Requirements of the jurisdiction in which it is incorporated, organized, or
formed as identified on Schedule 6.2 (as supplemented from time to time). Each
Company (a) is duly qualified to transact business and is in good standing as a
foreign trust, corporation, partnership, limited liability company, or other
entity in each jurisdiction where the nature and extent of its business and
properties require due qualification and good standing, which jurisdictions are
identified on Section 6.2 (as supplemented from time to time to reflect changes
as a result of transactions permitted by the Loan Documents), except where the
failure to so qualify could not result in a Material Adverse Event, (b)
possesses all requisite authority, permits and power to conduct its business as
is now being, or is contemplated by this Agreement to be, conducted, and (c) is
in compliance with all applicable Governmental Requirements.

 

6.3 Affiliates. Borrower has no Consolidated Affiliates or Unconsolidated
Affiliates except as disclosed on Schedule 6.2 (as supplemented from time to
time to reflect changes as a result of transactions permitted by the Loan
Documents).

 

6.4 Authorization and Contravention. The execution and delivery by each Company
of each Loan Document or related document to which it is a party, and the
performance by it of its obligations thereunder, (a) are within its trust,
corporate, limited liability company, or partnership power, (b) have been duly
authorized by all necessary trust, corporate, limited liability company, or
partnership action of such Person, (c) require no action by or filing with any
Governmental Authority, (d) do not violate any provision of its Constituent
Documents, (e) do not violate any provision of any Governmental Requirement or
order of any Governmental Authority applicable to it, (f) do not violate any
material agreements to which it is a party, or (g) do not result in the creation
or imposition of any Lien on any asset of any Company, other than pursuant to
the Loan Documents.

 

6.5 Binding Effect. Upon execution and delivery by all parties thereto, each
Loan Document to which it is a party shall constitute a legal and binding
obligation of each Company, enforceable against such Company in accordance with
its terms, subject to applicable Debtor Relief Laws and general principles of
equity.

 

Amended and Restated Credit Agreement    36     



--------------------------------------------------------------------------------

6.6 Financial Statements; Fiscal Year. The Current Financials were prepared in
accordance with GAAP and present fairly, in all material respects, the
consolidated financial condition, results of operations, and cash flows of the
Companies as of, and for the portion of the fiscal year ending on the date or
dates thereof (subject only to normal audit adjustments). All material
liabilities of the Companies as of the date or dates of the Current Financials
are reflected therein or in the notes thereto. Except for transactions directly
related to, or specifically contemplated by, the Loan Documents or disclosed in
the Current Financials, no subsequent material adverse changes have occurred in
the consolidated financial condition of the Companies from that shown in the
Current Financials. The fiscal year of each Company ends on December 31.

 

6.7 Litigation. Except as disclosed on Schedule 6.7, no Company is subject to,
or aware of the threat of, any Litigation that is reasonably likely to be
determined adversely to such Company or the Companies, taken as a whole or, if
so adversely determined, is a Material Adverse Event. No outstanding and unpaid
final and non-appealable judgments against any Company exist which could result
in a Material Adverse Event.

 

6.8 Taxes.

 

(a) All Tax returns of each Company required to be filed have been filed (or
extensions have been granted) before delinquency, and all Taxes imposed upon
each Company that are due and payable have been paid before delinquency or are
being contested in good faith by appropriate proceedings diligently conducted
and for which reserves in accordance with GAAP or otherwise reasonably
acceptable to Administrative Agent have been provided.

 

(b) As of the date hereof, no United States federal income tax returns of the
“affiliated group” (as defined in the Code) of which any Company is a member
have been examined and closed. The members of such affiliated group have filed
all United States Federal income tax returns and all other material tax returns
which are required to be filed by them and have paid all taxes due pursuant to
such returns or pursuant to any assessment received by or any of them (except
for taxes being contested in good faith by appropriate proceedings diligently
conducted and for which reserves in accordance with GAAP or otherwise acceptable
to Administrative Agent have been provided). The charges, accruals, and reserves
on the books of the Companies in respect of taxes or other governmental charges
are, in the opinion of the Companies, adequate.

 

(c) PPT qualifies as a REIT.

 

6.9 Environmental Matters. Except as disclosed on Schedule 6.9, and except where
the breach of any of the following representations could not result in a
Material Adverse Event, (a) no environmental condition or circumstance exists
that materially and adversely affects any Company’s properties or operations,
(b) no Company has received any report of any Company’s violation of any
Environmental Law that has not been remedied, (c) no Company knows that any
Company is under any obligation to remedy any violation of any Environmental
Law, or (d) to the best of Borrower’s knowledge, no facility of any Company is
or has been used for storage, treatment, or disposal of any Hazardous Substance,
except for (i) the storage and use of cleaning and maintenance materials, used
and stored in commercially reasonable quantities and in compliance with
applicable Environmental Laws, and (ii) light manufacturing and distribution
activities of tenants, in compliance with applicable Environmental Laws,
provided that such tenants are not primarily engaged in the treatment,
processing, recycling, or disposal of any Hazardous Substance, or for any other
use that would give rise to the release of any Hazardous Substance on such
facility. Each Company has taken prudent steps to determine that its properties
and operations do not violate any Environmental Law.

 

Amended and Restated Credit Agreement    37     



--------------------------------------------------------------------------------

6.10 Employee Plans. Except where occurrence or existence could not reasonably
be expected to result in a Material Adverse Event, (a) no Employee Plan has
incurred an “accumulated funding deficiency” (as defined in Section 302 of ERISA
or Section 412 of the Code), (b) no Company has incurred liability under ERISA
to the PBGC in connection with any Employee Plan (other than required insurance
premiums, all of which have been paid), (c) no Company has withdrawn in whole or
in part from participation in a Multi-employer Plan, (d) no Company has engaged
in any “prohibited transaction” (as defined in Section 406 of ERISA or Section
4975 of the Code), and (e) no “reportable event” (as defined in Section 4043 of
ERISA) has occurred, excluding events for which the notice requirement is waived
under applicable PBGC regulations.

 

6.11 Properties; Liens. Each Company has good title to all of its property
reflected on the Current Financials (except for property that is obsolete or
that has been disposed in the ordinary course of business or, after the date of
this Agreement, as otherwise permitted by Section 8.7 or Section 8.8). Except
for Permitted Liens, no Lien exists on any Unencumbered Property, and the
execution, delivery, performance, or observance of the Loan Documents shall not
require or result in the creation of any Lien on any Unencumbered Property.

 

6.12 Locations. The chief executive offices and principal places of business for
Borrower and PPT are each located in Dallas, Texas. Borrower’s and PPT’s books
and records are located at their respective chief executive offices.

 

6.13 Government Regulations. No Company is subject to regulation under the
Investment Company Act of 1940, as amended, or the Public Utility Holding
Company Act of 1935, as amended.

 

6.14 Transactions with Affiliates. Except as disclosed on Schedule 6.14 (as
supplemented from time to time if the disclosures are approved by Administrative
Agent), no Company is a party to a material transaction with any of its
Affiliates, other than transactions in the ordinary course of business and upon
fair and reasonable terms not materially less favorable than it could obtain or
could become entitled to in an arm’s-length transaction with a Person that was
not its Affiliate.

 

6.15 Insurance. Each Company maintains with financially sound, responsible, and
reputable insurance companies or associations (or, as to workers’ compensation
or similar insurance, with an insurance fund or by self-insurance authorized by
the jurisdictions in which it operates) insurance concerning its properties and
businesses against casualties and contingencies and of types and in amounts (and
with co-insurance and deductibles) as is customary in the case of similar
businesses.

 

6.16 Labor Matters. No actual or, to Borrower’s knowledge, threatened strikes,
labor disputes, slow downs, walkouts, or other concerted interruptions of
operations by the employees of any Company that could reasonably be expected to
result in a Material Adverse Event exist. All payments due from any Company for
employee health and welfare insurance have been paid or accrued as a liability
on its books, other than any non-payment that are not, individually or
collectively, a Material Adverse Event.

 

6.17 Solvency. Each Company is, and after giving effect to the Term Loans will
be, Solvent.

 

6.18 Full Disclosure. Each material fact or condition relating to the financial
condition or business of the Companies which could reasonably be expected to
result in a Material Adverse Event has

 

Amended and Restated Credit Agreement    38     



--------------------------------------------------------------------------------

been disclosed to Administrative Agent. All information previously furnished,
furnished on the date of this Agreement, and furnished in the future, by any
Company to Administrative Agent in connection with the Loan Documents (a) was,
is, and will be, true and accurate in all material respects or based on good
faith estimates on the date the information is stated or certified, and (b) did
not, does not, and will not, fail to state any material fact the existence of
which or the omission of which could be or result in a Material Adverse Event.

 

6.19 Exemption from ERISA; Plan Assets. PPT is a “real estate operating company”
within the meaning of 29 C.F.R. § 2510.3-101(e) (or any successor regulation)
and the assets of the Companies would not be deemed “plan assets” as defined in
29 C.F.R. § 2510.3-101(a)(1) (or any successor regulation) of any Employee Plan
or Multi-employer Plan.

 

6.20 Patriot Act. Borrower is not, and shall not knowingly be, in violation of
any Governmental Requirement relating to terrorism and money laundering
prohibitions promulgated by any Governmental Authority (collectively, the
“Anti-Terrorism Financing Laws”), to the extent the Anti-Terrorism Financing
Laws are applicable to Borrower, including, but not limited to, Executive Order
No. 13224 on Terrorist Financing, effective September 24, 2001 and relating to
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism, and the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (Public Law 107-56, the “Patriot Act”).

 

6.21 Foreign Status Borrower is not a “foreign person” within the meaning of
Section 1445(f)(3) of the Code.

 

SECTION 7

 

AFFIRMATIVE COVENANTS

 

Until the Obligation is paid in full, Borrower covenants and agrees as follows:

 

7.1 Items to be Furnished. Borrower shall cause the following to be furnished to
Administrative Agent (with sufficient copies for each Lender; provided however
that, in lieu of supplying sufficient copies to Administrative Agent and each
Lender, Borrower may cause each item to be made available to Administrative
Agent and Lenders on PPT’s website):

 

(a) Annual Financial Statements. Promptly after preparation, and no later than
ninety (90) days after the last day of each fiscal year of PPT, Financial
Statements of PPT showing the consolidated financial condition and results of
operations of PPT as of, and for the year ended on, that last day, accompanied
by: (A) the unqualified opinion of an accounting firm of nationally-recognized
independent certified public accountants, based on an audit using generally
accepted auditing standards, that the Financial Statements of PPT were prepared
in accordance with GAAP and present fairly, in all material respects, the
consolidated financial condition and results of operations of PPT; and (B) a
Compliance Certificate.

 

(b) Periodic Financial Statements. Promptly after preparation, and no later than
forty-five (45) days after the last day of each fiscal quarter (except the last)
of PPT: (i) Financial Statements of PPT showing the consolidated financial
condition and results of operations of PPT for the fiscal quarter and for the
period from the beginning of the current fiscal year to the last day of the
fiscal quarter; and (ii) a Compliance Certificate.

 

Amended and Restated Credit Agreement    39     



--------------------------------------------------------------------------------

(c) Other Reports.

 

(i) Promptly after receipt, a copy of each interim or special audit report and
management letter issued by independent accountants with respect to Borrower and
PPT or their financial records.

 

(ii) Promptly upon its becoming available, each press release and each regular
or periodic report and any registration statement or prospectus in respect
thereof filed by Borrower or PPT with, or received by Borrower or PPT in
connection therewith from, any securities exchange or the Securities and
Exchange Commission, or any successor agency thereof, including, without
limitation, each Form 10-K, 10-Q, and S-8 filed with the Securities and Exchange
Commission.

 

(iii) Promptly after the mailing or delivery thereof, copies of all material
reports or other information from Borrower or PPT to its shareholders or
partners (other than reports or other information delivered only to Responsible
Officers or other employees of Borrower or PPT).

 

(d) Unencumbered Property Report. Promptly after the preparation, and no later
than forty-five (45) days after the last day of each of the first three (3)
fiscal quarters of Borrower, and no later than ninety (90) days after the last
day of the fourth fiscal quarter of Borrower, an Unencumbered Property Report
and certifying compliance with Section 4.1.

 

(e) Unencumbered Property Information. Promptly upon reasonable request by
Administrative Agent, information concerning the Unencumbered Properties,
including, without limitation, rent rolls, operating statements, Capital
Expenditure budgets, copies of leases, copies of tenant financial statements,
agings of rent payments, copies of existing environmental assessments, and
copies of existing property inspection reports.

 

(f) Notices. Notice, promptly after a Responsible Officer of Borrower knows of
(i) the existence and status of any Litigation that, if determined adversely to
any Company, could reasonably be expected to result in a Material Adverse Event,
(ii) any change in any material fact or circumstance represented or warranted by
any Company in any Loan Document which could be or result in a Material Adverse
Event, (iii) the receipt by any Company of notice of any violation or alleged
violation of ERISA or any Environmental Law (which individually or collectively
with other violations or allegations could reasonably be expected to result in a
Material Adverse Event), (iv) any public announcement by Moody’s, S & P, or a
Third Agency, as applicable, of any change in the Debt Rating, or (v) a Default
or Potential Default, specifying the nature thereof and what action Borrower has
taken, is taking, or proposes to take.

 

(g) Change in Control. Promptly upon any Change in Control, notice of such event
together with a description of the transaction giving rise thereto.

 

(h) Patriot Act Reporting. Promptly upon request by Administrative Agent, any
additional information that Administrative Agent deems reasonable and necessary
from time to time in connection with the Term Loans in order to ensure
compliance with all applicable laws, rules and regulations concerning money
laundering and similar activities including, without limitation, compliance with
Section 6.20.

 

Amended and Restated Credit Agreement    40     



--------------------------------------------------------------------------------

(i) Other Information. Promptly upon reasonable request by Administrative Agent,
information (not otherwise required to be furnished under the Loan Documents)
respecting the business affairs, assets, and liabilities of the Companies and
opinions, certifications, and documents in addition to those mentioned in this
Agreement.

 

7.2 Use of Proceeds. Borrower shall use the proceeds of Borrowings only for the
purposes represented in this Agreement.

 

7.3 Books and Records. Borrower shall, and shall cause each Company to, maintain
books, records, and accounts necessary to prepare financial statements in
accordance with GAAP.

 

7.4 Inspections. Upon reasonable notice and during normal business hours,
Borrower shall, and shall cause each Company to, allow Administrative Agent (or
its Representatives) to inspect any of their respective properties (subject to
the inspection rights in any tenant leases), to review reports, files, and other
records and to make and take away copies, and to discuss in the presence of
Borrower or such other Company any of its affairs, conditions and finances with
its other creditors, directors, officers, employees, or representatives from
time to time, during reasonable business hours.

 

7.5 Taxes. Borrower shall, and shall cause each Company to, promptly pay prior
to delinquency any and all Taxes, other than Taxes that are being contested in
good faith by lawful proceedings diligently conducted, against which reserves or
other provisions required by GAAP have been made, and in respect of which levy
and execution of any Lien have been and continue to be stayed.

 

7.6 Payment of Obligations. Borrower shall, and shall cause each Company to,
promptly pay (or renew and extend) all of their respective obligations as they
become due (unless any such obligations are being contested in good faith by
appropriate proceedings and against which reserves or other provisions required
by GAAP have been made, except where the failure to so pay (or renew or extend)
could not result in a Material Adverse Event).

 

7.7 Expenses. Borrower shall promptly pay following demand (a) all costs, fees,
and expenses paid or incurred by Administrative Agent in connection with the
arrangement, syndication, and negotiation of the loan evidenced by this
Agreement and the other Loan Documents and the negotiation, preparation,
delivery, and execution of the Loan Documents and any related amendment, waiver,
or consent (including in each case the reasonable fees and expenses of any
Agent’s counsel), and (b) all costs, fees, and expenses of Administrative Agent
and, after a Default, Lenders incurred by Administrative Agent or, after a
Default, any Lender in connection with the enforcement of the obligations of any
Obligor arising under the Loan Documents or the exercise of any Rights arising
under the Loan Documents (including reasonable attorneys’ fees, expenses, and
costs paid or incurred in connection with any workout or restructure and any
action taken in connection with any Debtor Relief Laws), all of which shall be a
part of the Obligation and shall bear interest, if not paid upon demand, at the
Default Rate until repaid.

 

7.8 Maintenance of Existence, Assets, and Business. Each Company shall (a)
maintain its trust, partnership, limited liability company, or corporate
existence in good standing in its state of organization, and (b) except where
not a Material Adverse Event (i) maintain its authority to transact business in
good standing in all other states, (ii) maintain all licenses, permits,
franchises, and Governmental Requirements necessary for its business, and (iii)
keep all of its material assets that are useful in and necessary to its business
in good working order and condition (ordinary wear and tear excepted) and make
all necessary repairs and replacements.

 

Amended and Restated Credit Agreement    41     



--------------------------------------------------------------------------------

7.9 Insurance. Borrower shall, and shall cause each Company to, maintain with
financially sound, responsible, and reputable insurance companies or
associations (or, as to workers’ compensation or similar insurance, with an
insurance fund or by self-insurance authorized by the jurisdictions in which it
operates) insurance reasonably acceptable to Administrative Agent concerning its
properties and businesses against casualties and contingencies and of types and
in amounts (and with co-insurance and deductibles) as is customary in the case
of similar businesses. At Administrative Agent’s request, Borrower shall, and
shall cause each Company to, deliver to Administrative Agent evidence of
insurance for each policy of insurance and evidence of payment of all premiums.

 

7.10 Preservation and Protection of Rights. Borrower shall, and shall cause each
other Obligor to, perform the acts and duly authorize, execute, acknowledge,
deliver, file, and record any additional writings as Administrative Agent may
reasonably deem necessary or appropriate to preserve and protect the Rights of
the Credit Parties under any Loan Document.

 

7.11 Environmental Laws. Borrower shall, and shall cause each Company to, (a)
operate and manage its businesses and otherwise conduct its affairs in
compliance with all Environmental Laws, except to the extent noncompliance could
not reasonably be expected to result in a Material Adverse Event, (b) promptly
deliver to Administrative Agent a copy of any written notice received from any
Governmental Authority alleging that any Company is not in compliance with any
Environmental Law, where such notice or non-compliance could result in a
Material Adverse Event, and (c) promptly deliver to Administrative Agent a copy
of any written notice received from any Governmental Authority alleging that any
Company has any potential environmental Liability that could result in a
Material Adverse Event.

 

7.12 INDEMNIFICATION.

 

(a) AS USED IN THIS SECTION: (i) “INDEMNITOR” MEANS THE OBLIGORS; (ii)
“INDEMNITEE” MEANS EACH CREDIT PARTY, EACH PRESENT AND FUTURE AFFILIATE OF EACH
CREDIT PARTY, EACH PRESENT AND FUTURE REPRESENTATIVE OF EACH CREDIT PARTY, OR
ANY OF SUCH AFFILIATES, AND EACH PRESENT AND FUTURE SUCCESSOR AND ASSIGN OF EACH
CREDIT PARTY, OR ANY OF SUCH AFFILIATES OR REPRESENTATIVES; AND (iii)
“INDEMNIFIED LIABILITIES” MEANS ALL PRESENT AND FUTURE, KNOWN AND UNKNOWN, FIXED
AND CONTINGENT, ADMINISTRATIVE, INVESTIGATIVE, JUDICIAL, AND OTHER CLAIMS,
DEMANDS, ACTIONS, CAUSES OF ACTION, INVESTIGATIONS, SUITS, PROCEEDINGS, AMOUNTS
PAID IN SETTLEMENT, DAMAGES, JUDGMENTS, PENALTIES, COURT COSTS, LIABILITIES, AND
OBLIGATIONS — AND ALL PRESENT AND FUTURE COSTS, EXPENSES, AND DISBURSEMENTS
(INCLUDING, WITHOUT LIMITATION, ALL REASONABLE ATTORNEYS’ FEES AND EXPENSES
WHETHER OR NOT SUIT OR OTHER PROCEEDING EXISTS OR ANY INDEMNITEE IS PARTY TO ANY
SUIT OR OTHER PROCEEDING) IN ANY WAY RELATED TO ANY OF THE FOREGOING — THAT MAY
AT ANY TIME BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST ANY INDEMNITEE AND
IN ANY WAY RELATING TO OR ARISING OUT OF ANY (A) LOAN DOCUMENT, TRANSACTION
CONTEMPLATED BY ANY LOAN DOCUMENT, OR ANY PROPERTY, (B) ENVIRONMENTAL LIABILITY
IN ANY WAY RELATED TO ANY COMPANY, ANY PROPERTY, OR ANY ACT, OMISSION, STATUS,
OWNERSHIP, OR OTHER RELATIONSHIP, CONDITION, OR CIRCUMSTANCE CONTEMPLATED BY,
CREATED UNDER, OR ARISING PURSUANT TO OR IN CONNECTION WITH ANY LOAN DOCUMENT,
OR (C) INDEMNITEE’S SOLE OR CONCURRENT ORDINARY NEGLIGENCE.

 

(b) EACH INDEMNITOR SHALL JOINTLY AND SEVERALLY INDEMNIFY EACH INDEMNITEE FROM
AND AGAINST, PROTECT AND DEFEND EACH INDEMNITEE FROM AND AGAINST, HOLD EACH
INDEMNITEE HARMLESS FROM AND AGAINST, AND ON DEMAND PAY OR REIMBURSE EACH
INDEMNITEE FOR, ALL INDEMNIFIED LIABILITIES.

 

Amended and Restated Credit Agreement    42     



--------------------------------------------------------------------------------

(c) THE FOREGOING PROVISIONS (i) ARE NOT LIMITED IN AMOUNT EVEN IF THAT AMOUNT
EXCEEDS THE OBLIGATION, (ii) INCLUDE, WITHOUT LIMITATION, REASONABLE FEES AND
EXPENSES OF ATTORNEYS AND OTHER COSTS AND EXPENSES OF LITIGATION OR PREPARING
FOR LITIGATION AND DAMAGES OR INJURY TO PERSONS, PROPERTY, OR NATURAL RESOURCES
ARISING UNDER ANY STATUTORY OR COMMON LAW, PUNITIVE DAMAGES, FINES, AND OTHER
PENALTIES, AND (iii) ARE NOT AFFECTED BY THE SOURCE OR ORIGIN OF ANY HAZARDOUS
SUBSTANCE, AND (iv) ARE NOT AFFECTED BY ANY INDEMNITEE’S INVESTIGATION, ACTUAL
OR CONSTRUCTIVE KNOWLEDGE, COURSE OF DEALING, OR WAIVER.

 

(d) No Indemnitee is entitled to be indemnified under the Loan Documents for its
or its Representatives’ own fraud, gross negligence, or willful misconduct.

 

(e) THE PROVISIONS OF AND INDEMNIFICATION AND OTHER UNDERTAKINGS UNDER THIS
SECTION SURVIVE THE SATISFACTION OF THE OBLIGATION AND THE TERMINATION OF THE
LOAN DOCUMENTS.

 

7.13 REIT Status. At all times, PPT (including its organization and method of
operations and those of its Consolidated Affiliates) shall qualify as a REIT.

 

7.14 ERISA Exemptions. PPT shall qualify as a “real estate operating company”
under the 29 C.F.R. § 2510.3-101(e) (or any successor regulation) or other
appropriate exemption such that its assets shall not be deemed “plan assets” as
defined in 29 C.F.R. § 2510.3-101(a)(1) (or any successor regulation) of any
Employee Plan or Multi-employer Plan.

 

7.15 Listed Company. The common Stock of PPT shall at all times be listed for
trading and be traded on either the New York Stock Exchange or American Stock
Exchange.

 

7.16 Further Assurances. Borrower shall, and shall cause each other Company to,
make, execute, and deliver or file or cause the same to be done, all such
notices, additional agreements, assignments, or other assurances, and take any
and all such other action, as Administrative Agent may, from time to time, deem
reasonably necessary or proper in connection with any of the Loan Documents, or
the obligations of any Company thereunder.

 

SECTION 8

 

NEGATIVE COVENANTS

 

Until the Obligation is paid in full, Borrower covenants and agrees as follows:

 

8.1 Payment of Obligations. Borrower shall not, and shall not permit any Company
to, voluntarily prepay principal of, or interest on, any Liabilities other than
the Obligation, if a Default or Potential Default arising from a payment default
exists under Section 10.1.

 

8.2 Employee Plans. Except where a Material Adverse Event would not result,
Borrower shall not, and shall not permit any Company to, permit any of the
events or circumstances described in Section 6.10 to exist or occur.

 

Amended and Restated Credit Agreement    43     



--------------------------------------------------------------------------------

8.3 Transactions with Affiliates. Except as disclosed on Schedule 6.14 (as
supplemented from time to time to reflect changes as a result of transactions
permitted by this Agreement or approved by the Required Lenders), Borrower shall
not, and shall not permit any Company to, enter into any material transaction
with any of its Affiliates, other than transactions in the ordinary course of
business and upon fair and reasonable terms not materially less favorable than
it could obtain or could become entitled to in an arm’s-length transaction with
a Person that was not its Affiliate.

 

8.4 Compliance with Governmental Requirements and Documents. Borrower shall not,
and shall not permit any Company to, (a) violate the provisions of any
Governmental Requirements applicable to it or of any material agreement to which
it is a party if that violation alone, or when aggregated with all other
violations, could reasonably be expected to result in Material Adverse Event,
(b) violate the provisions of its Constituent Documents where such violation
could result in a Material Adverse Event, or (c) repeal, replace, or amend any
provision of its Constituent Documents if that action could reasonably be
expected to result in a Material Adverse Event.

 

8.5 Loans, Advances, and Investments. Without the prior written consent of the
Required Lenders, the Companies, on a Consolidated Basis, shall not have or make
any investments in:

 

(a) Properties consisting of raw land exceeding in the aggregate five percent
(5%) of Total Assets;

 

(b) Properties under construction having actual and budgeted costs exceeding in
the aggregate twenty percent (20%) of Total Assets (including the total budgeted
project costs for all Properties under construction); provided that the
Companies may not have Properties under construction that are less than fifty
percent (50%) pre-leased having actual and budgeted costs exceeding in the
aggregate fifteen percent (15%) of Total Assets (including the total budgeted
project costs for all Properties under construction);

 

(c) Except for Borrower’s investment in Broadmoor, Investments in Joint Ventures
exceeding in the aggregate twenty percent (20%) of Total Assets;

 

(d) Loans, mortgages, advances, and extensions of credit to Persons exceeding in
the aggregate ten percent (10%) of Total Assets;

 

(e) The Stock of Persons that are neither Consolidated Affiliates nor
Investments in Joint Ventures exceeding in the aggregate five percent (5%) of
Total Assets; or

 

(f) The investments described in (a) through (e) above exceeding in the
aggregate (without duplication) thirty percent (30%) of the sum of (i) Total
Assets, and (ii) to the extent not included in the calculation of Total Assets,
budgeted project costs for all Properties under construction.

 

8.6 Distributions and Redemptions. Borrower shall not, and shall not permit any
Company to, declare, make, or pay any Distribution other than (a) Permitted
Distributions, (b) Distributions declared, made, or paid by (i) any Company
wholly in the form of its Stock, and (ii) any Company (other than Borrower) to
Borrower or to PPT, and (c) Distributions paid to the holders of PPT’s Stock who
simultaneously use the proceeds of such Distributions to purchase additional
shares of PPT’s Stock pursuant to a dividend reinvestment program; provided that
the amount of any Distributions made pursuant to clauses (b) and (c) shall not
be limited by clause (a). Borrower shall not, and shall not permit any Company
to, declare, make, or pay any Redemptions (net of the amount of any Net Proceeds
from the

 

Amended and Restated Credit Agreement    44     



--------------------------------------------------------------------------------

resale of Stock previously redeemed pursuant to a Permitted Redemption) other
than Permitted Redemptions. Borrower shall not, and shall not permit any Company
to, enter into or permit to exist any arrangement or agreement (other than this
Agreement and restrictions no more restrictive than those set forth in this
Section 8.6 contained in loan documents with respect to other Indebtedness
permitted by this Agreement) that prohibits it from paying Distributions to its
shareholders, partners, or members. Nothing in this Section 8.6 restricts the
issuance by any Company of preferred Stock solely because such Stock requires
the payment of Distributions with respect to such Stock prior to the payment of
Distributions with respect to common Stock.

 

8.7 Sale of Assets. Neither Borrower nor PPT shall sell, assign, lease,
transfer, or otherwise dispose of all or substantially all of its assets.

 

8.8 Mergers and Dissolutions. Borrower shall not, and shall not permit any
Obligor to, merge or consolidate with any other Person or liquidate, wind up, or
dissolve (or suffer any liquidation or dissolution); provided, however, that the
foregoing shall not operate to prevent mergers or consolidations of any Company
into Borrower or another Company (if such transaction does not reduce the net
worth of the Companies determined in accordance with GAAP).

 

8.9 Assignment. Borrower shall not, and shall not permit any Company to, assign
or transfer any of its Rights, duties, or obligations under any of the Loan
Documents.

 

8.10 Fiscal Year and Accounting Methods. Without the prior written consent of
Administrative Agent, Borrower shall not, and shall not permit any Company to,
change its fiscal year or its method of accounting (other than immaterial
changes in methods or as required by GAAP).

 

8.11 New Businesses. Borrower shall not, and shall not permit any Company to,
engage in any type of business except the types of businesses in which they are
presently engaged and any other reasonably related business.

 

8.12 Government Regulations. Borrower shall not, and shall not permit any
Company to, conduct its business in a way that it becomes regulated under the
Investment Company Act of 1940, as amended, or the Public Utility Holding
Company Act of 1935, as amended.

 

8.13 Amendment of Constituent Documents. Borrower shall not permit any amendment
of any Company’s Constituent Documents, if any, which would materially and
adversely affect Administrative Agent or Lenders or their respective Rights
under the Loan Documents.

 

8.14 Interest Rate Agreements. Borrower shall not permit the Companies’
Indebtedness that is not either subject to a fixed interest rate or hedged
pursuant to an Interest Rate Agreement acceptable to Administrative Agent
(“Variable Rate Debt”) to exceed twenty-five percent (25%) of Total Assets as of
such date; provided that the Companies’ Variable Rate Debt may exceed
twenty-five percent (25%) of Total Assets for a period of time not to exceed
ninety (90) days if Borrower is diligently seeking Interest Rate Agreements with
respect to such Indebtedness or is in the process of incurring fixed rate
Indebtedness or an Equity Issuance in order to comply with the requirements of
this Section 8.14.

 

Amended and Restated Credit Agreement    45     



--------------------------------------------------------------------------------

SECTION 9

 

FINANCIAL COVENANTS

 

Until the Obligation is paid and performed in full, Borrower covenants and
agrees with Administrative Agent and Lenders that Borrower shall not directly or
indirectly permit:

 

9.1 Minimum Tangible Net Worth. As of any date, the Tangible Net Worth to be
less than (a) $1,000,000,000, plus (b) eighty percent (80%) of the amount of Net
Proceeds of any Equity Issuances subsequent to the Closing Date, minus (c)
eighty percent (80%) of the amount of any Permitted Redemptions subsequent to
the Closing Date.

 

9.2 Total Indebtedness to Total Assets. As of any date, the ratio of (a) all
Indebtedness of the Companies, on a Consolidated Basis, to (b) Total Assets to
exceed 0.55 to 1.0.

 

9.3 Maximum Secured Debt. As of any date, the ratio of (a) Secured Debt of the
Companies, on a Consolidated Basis, to (b) Total Assets to exceed 0.45 to 1.0.

 

9.4 Recourse Debt.

 

As of any date, the Companies to create, incur, assume, or suffer to exist (a)
any Recourse Debt which is Secured Debt (other than Recourse Debt which is
Secured Debt in the form of construction loans) in excess of an aggregate
principal amount at any time outstanding of $50,000,000 and (b) total Recourse
Debt which is Secured Debt in excess of an aggregate principal amount at any
time outstanding of $200,000,000. For purposes of calculating Recourse Debt for
the Companies’ Unconsolidated Affiliates for this Section 9.4, Recourse Debt
shall include the greater of (x) each Company’s (as the case may be, but without
duplication) Share of such Unconsolidated Affiliates Recourse Debt and (y) the
amount of actual Indebtedness for which the Companies are obligated.

 

9.5 Interest and Debt Service Coverage Ratios.

 

(a) As of any date, the ratio of (i) Aggregate EBITDA, to (ii) Interest Expense
of the Companies, on a Consolidated Basis, in each case for the twelve (12)
month period ending on the date of determination, to be less than 2.0 to 1.0.

 

(b) As of any date, the ratio of (i) the Companies’ Share of Adjusted Property
EBITDA for the Unencumbered Properties owned by Borrower or a Subsidiary
Guarantor as of such date, to (ii) Assumed Interest Expense, on a Consolidated
Basis, to be less than 2.0 to 1.0.

 

(c) As of any date, the ratio of (i) Adjusted Aggregate EBITDA, to (ii) Fixed
Charges of the Companies, on a Consolidated Basis, in each case for the twelve
(12) month period ending on the date of determination, to be less than 1.7 to
1.0.

 

For purposes of calculating any of the financial covenants in this Section 9,
(x) (i) Indebtedness shall not include any Indebtedness of any Company that has
been defeased, (ii) Total Assets shall not include any assets of any Company
that have been used to defease any Indebtedness of any Company, (iii) Aggregate
EBITDA, Adjusted Property EBITDA, and other income items shall not include any
income on or with respect to any assets of any Company that have been used to
defease any Indebtedness of any Company, and (iv) Interest Expense shall not
include any Interest Expense with respect to any Indebtedness that has been
defeased (except to the extent that such Interest Expense exceeds any income
excluded pursuant to clause (iii)); provided that the aggregate principal amount
of all Indebtedness that has been defeased shall not exceed $100,000,000 at any
time outstanding without the prior written consent of Administrative Agent.

 

Amended and Restated Credit Agreement    46     



--------------------------------------------------------------------------------

SECTION 10

 

DEFAULT

 

The term “Default” means the occurrence of any one or more of the following
events:

 

10.1 Payment of Obligation.

 

(a) The failure of Borrower or PPT to pay any Principal Debt of the Obligation
at maturity (whether by its terms or by acceleration); or

 

(b) The failure of Borrower or PPT to pay any of the Obligation (other than any
Principal Debt at maturity (whether by its terms or by acceleration)) when it
becomes due and payable under the Loan Documents, and (i) for the first (1st)
and second (2nd) such failures, if any, occurring during any calendar year, such
failure shall continue for three (3) days after written notice thereof from
Administrative Agent to Borrower, and (ii) for any other such failures, if any,
such failure shall continue for five (5) days after such payment became due and
payable.

 

10.2 Covenants. The failure of Borrower (and, if applicable, any Company) to
punctually and properly perform, observe, and comply with:

 

(a) any covenant or agreement contained in Section 7.1; or

 

(b) any other covenant or agreement contained in any Loan Document (other than
the covenants to pay the principal of and interest on the Obligation and the
covenants in (a) preceding), and such failure shall continue for (i) thirty (30)
days after the earlier to occur of the date (A) Borrower knows of, or (B)
Borrower receives notice from Administrative Agent of, such failure, or (ii)
seventy-five (75) days after such earlier date if such failure is not capable of
being cured within thirty (30) days and Borrower is diligently pursuing cure
thereof.

 

10.3 Debtor Relief. Any Company (a) is not Solvent, (b) fails to pay its
Liabilities generally as they become due, (c) voluntarily seeks, consents to, or
acquiesces in the benefit of any Debtor Relief Law, or (d) becomes a party to or
is made the subject of any proceeding provided for by any Debtor Relief Law,
other than as a creditor or claimant, that could suspend or otherwise adversely
affect the Rights of any Credit Party granted in the Loan Documents (unless, if
the proceeding is involuntary, the applicable petition is dismissed within sixty
(60) days after its filing).

 

10.4 Judgments and Attachments. Any Company fails, within sixty (60) days after
entry, to pay, bond, or otherwise discharge any judgment or order for the
payment of money in excess of $1,000,000 (individually or collectively) or any
warrant of attachment, sequestration, or similar proceeding against such
Company’s assets having a value (individually or collectively) of $1,000,000
unless such judgment, order for payment, warrant of attachment, sequestration,
or similar proceeding is (a) stayed on appeal, (b) diligently contested in good
faith by appropriate proceedings and adequate reserves have been set aside on
its books in accordance with GAAP, or (c) covered by insurance acceptable to
Administrative Agent.

 

Amended and Restated Credit Agreement    47     



--------------------------------------------------------------------------------

10.5 Government Action.

 

(a) A final non-appealable order is issued by any Governmental Authority
(including the United States Justice Department) requiring any Company to divest
all or a substantial portion of its assets under any antitrust, restraint of
trade, unfair competition, industry regulation, or similar Governmental
Requirements, or

 

(b) any Governmental Authority seizes or otherwise appropriates, or takes
custody or control of, all or any substantial portion of the assets of any
Company, other than through condemnation proceeding.

 

10.6 Misrepresentation. Any material representation or warranty made by any
Company contained in any Loan Document at any time proves to have been incorrect
in any material respect when made and such misrepresentation shall continue for
thirty (30) days after the earlier to occur of the date (a) Borrower knows of,
or (b) Borrower receives notice from Administrative Agent of, such
misrepresentation.

 

10.7 Default Under Other Agreements.

 

(a) Any Company or Companies shall fail to make any payment in respect of any
Recourse Debt in excess (individually or collectively at any time) of $5,000,000
when due or within any applicable grace period or otherwise granted by the
lender thereof; or

 

(b) A default shall occur in respect of credit agreement, note, mortgage,
indenture, or other agreement or document evidencing, securing, or otherwise
relating to any Recourse Debt in excess (individually or collectively at any
time) of $5,000,000 (other than a failure to make any payment when due in
respect of any such Recourse Debt) and such default shall continue for more than
the period of grace, if any, specified therein or otherwise granted by the
lender thereof; or

 

(c) The acceleration of the maturity of any Non-Recourse Debt in excess
(individually or collectively during the term of this Agreement) of $125,000,000
of any Company or Companies; or

 

(d) The acceleration of the maturity of any Non-Recourse Debt in which the
Companies’ Share of the amount thereof is in excess (individually or
collectively during the term of this Agreement) of $75,000,000 of any
Unconsolidated Affiliate of any Company.

 

10.8 Validity and Enforceability of Loan Documents. Except in accordance with
its terms or as otherwise expressly permitted by this Agreement, any Loan
Document at any time after its execution and delivery ceases to be in full force
and effect in any material respect or is declared by a Governmental Authority to
be null and void or its validity or enforceability is contested by any Company,
or any Company denies that it has any further liability or obligations under any
Loan Document to which it is a party.

 

10.9 Management Changes. During any period of twelve (12) consecutive calendar
months, individuals who were directors or trustees of PPT on the first day of
such period shall cease to constitute a majority of the board of directors of
PPT; provided, however, that the directors or trustees of PPT may include new or
replacement directors or trustees that (a) are an officer or employee of an
Affiliate, (b) are required in order (as a practical matter) for the majority of
the board of directors or trustees of PPT to be independent directors or
trustees, or (c) are independent directors or trustees that are replacing
another independent director or trustee whose term has expired or who has
voluntarily resigned.

 

Amended and Restated Credit Agreement    48     



--------------------------------------------------------------------------------

10.10 Change in Control. A Change in Control shall occur.

 

10.11 Plan Assets. The assets of the Companies at any time constitute assets,
within the meaning of ERISA, the Code, and the respective regulations
promulgated thereunder, of any Employee Plan or Multi-employer Plan.

 

SECTION 11

 

RIGHTS AND REMEDIES

 

11.1 Remedies Upon Default

 

(a) Debtor Relief. If a Default (i) occurs under Section 10.3(c) or (ii) occurs
and is continuing under Section 10.3(a), (b) or (d), the entire unpaid balance
of the Obligation automatically becomes due and payable without any action of
any kind whatsoever.

 

(b) Other Defaults. If a Default occurs and is continuing, subject to the terms
of Section 13.9(b), then Administrative Agent, upon the request of the Required
Lenders, may do any one or more of the following: (i) if the maturity of the
Obligation has not already been accelerated under Section 11.1(a), then declare
the entire unpaid balance of all or any part of the Obligation immediately due
and payable, whereupon it is due and payable; (ii) reduce any claim to judgment;
and (iii) exercise any and all other legal or equitable Rights afforded by the
Loan Documents, the Governmental Requirements of the State of New York, or any
other applicable jurisdiction.

 

11.2 Waivers. To the extent permitted by applicable law, each Company waives
presentment and demand for payment, protest, notice of intention to accelerate,
notice of acceleration, and notice of protest and nonpayment, and agrees that
its liability with respect to all or any part of the Obligation is not affected
by any renewal or extension in the time of payment of all or any part of the
Obligation, by any indulgence, or by any release or change in any security for
the payment of all or any part of the Obligation.

 

11.3 Performance by Administrative Agent. If any covenant, duty, or agreement of
Borrower is not performed in accordance with the terms of the Loan Documents,
Administrative Agent may, while a Default exists, at its option, perform, or
attempt to perform that covenant, duty, or agreement on behalf of Borrower (and
any amount expended by Administrative Agent in its performance or attempted
performance is payable by Borrower to Administrative Agent on demand, becomes
part of the Obligation, and bears interest at the Default Rate from the date of
Administrative Agent’s expenditure until paid). However, neither Administrative
Agent nor any Lender assumes or shall have, except by its express written
consent, any liability or responsibility for the performance of any covenant,
duty, or agreement of Borrower.

 

11.4 Not in Control. None of the covenants or other provisions contained in any
Loan Document shall, or shall be deemed to, give Administrative Agent or Lenders
the Right to exercise control over the assets (including real property),
affairs, or management of any Company.

 

11.5 Course of Dealing. The acceptance by Administrative Agent or any Lender of
any partial payment on the Obligation shall not be deemed to be a waiver of any
Default then existing. No waiver by any Credit Party of any Default shall be
deemed to be a waiver of any other then-existing or subsequent Default. No delay
or omission by any Credit Party in exercising any Right under the Loan

 

Amended and Restated Credit Agreement    49     



--------------------------------------------------------------------------------

Documents will impair that Right or be construed as a waiver thereof or any
acquiescence therein, nor will any single or partial exercise of any Right
preclude other or further exercise thereof or the exercise of any other Right
under the Loan Documents or otherwise.

 

11.6 Cumulative Rights. All Rights available to the Credit Parties under the
Loan Documents are cumulative of and in addition to all other Rights granted to
the Credit Parties at law or in equity, whether or not the Obligation is due and
payable and whether or not Administrative Agent or Lenders have instituted any
suit for collection, foreclosure, or other action in connection with the Loan
Documents.

 

11.7 Application of Proceeds. Any and all proceeds ever received by any Credit
Party from the exercise of any Rights pertaining to the Obligation shall be
applied to the Obligation according to Section 3.11.

 

11.8 Certain Proceedings. Borrower shall promptly execute and deliver, or cause
the execution and delivery of, all applications, certificates, instruments, and
all other documents and papers Administrative Agent reasonably requests in
connection with the obtaining of any consent, approval, registration,
qualification, permit, license, or authorization of any Governmental Authority
or other Person necessary or appropriate for the effective exercise of any
Rights under the Loan Documents. Because Borrower agrees that Administrative
Agent’s and Lenders’ remedies at law for failure of Borrower to comply with the
provisions of this paragraph would be inadequate and that failure would not be
adequately compensable in damages, Borrower agrees that the covenants of this
Section 11.8 may be specifically enforced.

 

SECTION 12

 

AGENTS AND LENDERS

 

12.1 Appointment, Powers and Immunities. Each Lender hereby irrevocably appoints
and authorizes Administrative Agent to act as its agent hereunder and under the
other Loan Documents with such powers as are specifically delegated to
Administrative Agent by the terms of this Agreement and of the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Administrative Agent (which term as used in this sentence and in Section 12.5
and the first sentence of Section 12.6 shall include reference to its Affiliates
and its own and its Affiliates’ officers, directors, employees, and agents):

 

(a) shall have no duties or responsibilities except those expressly set forth in
this Agreement and in the other Loan Documents, and shall not by reason of this
Agreement or any other Loan Document be a trustee for any Lender;

 

(b) shall not be responsible to Lenders for any recitals, statements,
representations, or warranties contained in this Agreement or in any other Loan
Document, or in any certificate or other document referred to or provided for
in, or received by any of them under, this Agreement or any other Loan Document,
or for the value, validity, effectiveness, genuineness, enforceability, or
sufficiency of this Agreement, any Note, or any other Loan Document or any other
document referred to or provided for herein or therein, or for any failure by
Borrower or any other Person to perform any of its obligations hereunder or
thereunder;

 

(c) shall not be responsible to Lenders for any action taken or omitted to be
taken by it

 

Amended and Restated Credit Agreement    50     



--------------------------------------------------------------------------------

hereunder or under any other Loan Document or under any other document or
instrument referred to or provided for herein or therein or in connection
herewith or therewith, except for its own gross negligence or willful
misconduct;

 

(d) shall not, except to the extent expressly instructed by Required Lenders, be
required to initiate or conduct any litigation or collection proceedings
hereunder or under any other Loan Document; and

 

(e) shall not be required to take any action which is contrary to this Agreement
or any other Loan Document or Governmental Requirement.

 

Administrative Agent may employ agents and attorneys-in-fact and shall not be
responsible to Lenders for the negligence or misconduct of any such agents or
attorneys-in-fact selected by it in good faith. Administrative Agent may deem
and treat the payee of a Note as the holder thereof for all purposes hereof
unless and until a notice of the assignment or transfer thereof shall have been
filed with Administrative Agent, any such assignment or transfer to be subject
to the provisions of Section 13.11. Except to the extent expressly provided in
Sections 12.8 and 12.10, the provisions of this Section 12 are solely for the
benefit of Administrative Agent and the Lenders, and Borrower shall not have any
rights as a third party beneficiary of any of the provisions hereof and Lenders
may modify or waive such provisions of this Section 12 in their sole and
absolute discretion.

 

12.2 Reliance by Administrative Agent. Administrative Agent shall be entitled to
rely upon any certification, notice, document, or other communication (including
any thereof by telephone, telecopy, telegram, or cable) reasonably believed by
it to be genuine and correct and to have been signed or sent by or on behalf of
the proper Person or Persons, and upon advice and statements of legal counsel,
independent accountants, and other experts selected by Administrative Agent. As
to any matters not expressly provided for by this Agreement or any other Loan
Document, Administrative Agent shall in all cases be fully protected in acting,
or in refraining from acting, hereunder or thereunder in accordance with
instructions given by Required Lenders, and such instructions of Required
Lenders and any action taken or failure to act pursuant thereto shall be binding
on all Lenders.

 

12.3 Defaults.

 

(a) Administrative Agent shall give Lenders notice of any material Default or
Potential Default of which Administrative Agent has knowledge or notice. Except
with respect to (i) the nonpayment of principal, interest, or any fees that are
due and payable under the Loan Documents, (ii) any Default or Potential Default
with respect to which Administrative Agent has actually sent written notice of
to Borrower, and (iii) any Default or Potential Default with respect to which
Administrative Agent has entered into discussions with Borrower, Administrative
Agent shall not be deemed to have knowledge or notice of the occurrence of a
Default or Potential Default unless Administrative Agent has received notice
from a Lender or Borrower specifying such Default or Potential Default and
stating that such notice is a “Notice of Default.” In the event that
Administrative Agent receives such a notice from Borrower or a Lender in
accordance with the immediately preceding sentence with respect to the
occurrence of a material Default or Potential Default, Administrative Agent
shall give prompt notice thereof to Lenders. Within ten (10) days of delivery of
such notice of Default or Potential Default from Administrative Agent to Lenders
(or such shorter period of time as Administrative Agent determines is
necessary), Administrative Agent and Lenders shall consult with each other to
determine a proposed course of action. Administrative Agent shall (subject to
Section 12.7) take such action with respect to such Default or Potential Default
as shall be directed by Required Lenders, provided that, (i) unless and

 

Amended and Restated Credit Agreement    51     



--------------------------------------------------------------------------------

until Administrative Agent shall have received such directions, Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, including decisions (A) to make protective advances that
Administrative Agent determines are necessary to protect or maintain any
collateral and (B) to foreclose on any collateral or exercise any other remedy,
with respect to such Default or Potential Default as it shall deem advisable in
the best interest of Lenders except to the extent that this Agreement expressly
requires that such action be taken, or not be taken, only with the consent or
upon the authorization of all Lenders, and (ii) no actions approved by Required
Lenders shall violate the Loan Documents or applicable Governmental Requirement.
Administrative Agent shall advise Lenders of all actions which Administrative
Agent takes in accordance with the provisions of this Section 12.3 and shall
continue to consult with Lenders with respect to all of such actions.
Notwithstanding the foregoing, if Required Lenders shall at any time direct that
a different or additional remedial action be taken from that already undertaken
by Administrative Agent, such different or additional remedial action shall be
taken in lieu of or in addition to, the prosecution of such action taken by
Administrative Agent; provided that all actions already taken by Administrative
Agent pursuant to this Section 12.3 shall be valid and binding on each Lender.
All money (other than money subject to the provisions of Section 12.3(f))
received from any enforcement actions, shall be applied, first, to the payment
or reimbursement of Administrative Agent and Lenders for expenses incurred in
accordance with the provisions of Sections 12.3(b), (c), and (d) and 12.5 and to
the payment of the administration fee to the extent not paid by Borrower
pursuant to Section 3.19, second, to the payment or reimbursement of Lenders for
any advances made pursuant to Section 12.3(b); and third, to Lenders in
accordance with their respective Pro Rata Share, unless an Unpaid Amount is owed
pursuant to Section 12.11, in which event such Unpaid Amount shall be deducted
from the portion of such proceeds of the Defaulting Lender and be applied to
payment of such Unpaid Amount to the Special Advance Lender.

 

(b) All losses with respect to interest (including interest at the Default Rate)
and other sums payable pursuant to the Notes or incurred in connection with the
Term Loans shall be borne by Lenders in accordance with their respective Pro
Rata Share. All losses incurred in connection with the Term Loans, the
enforcement thereof, or the realization of the security therefor, shall be borne
by Lenders in accordance with their respective Pro Rata Share, and Lenders shall
promptly, upon request, remit to Administrative Agent their respective Pro Rata
Share of (i) any expenses incurred by Administrative Agent in connection with
any Default or Potential Default to the extent any expenses have not been paid
by Borrower, (ii) any advances made to pay taxes or insurance or otherwise to
preserve any Liens or to preserve and protect the collateral, whether or not the
amount is necessary, (iii) any other expenses incurred in connection with the
enforcement of the other Loan Documents, and (iv) any expenses incurred in
connection with the consummation of the Term Loans not paid or provided for by
Borrower. To the extent any such advances are recovered in connection with the
enforcement of the other Loan Documents, each Lender shall be paid its Pro Rata
Share of such recovery after deduction of the expenses of Administrative Agent
and Lenders.

 

(c) In the event that, at the direction of Required Lenders or otherwise as
provided in Section 12.3(a), any action(s) is brought to collect on the Notes or
any other Loan Document, such action shall (to the extent permitted under
applicable law and the decisions of the court in which such action is brought)
be an action brought by Administrative Agent and Lenders, collectively, to
collect on all or a portion of the Notes or enforce other Loan Document, and
counsel selected by Administrative Agent shall prosecute any such action on
behalf of Administrative Agent and Lenders, and Administrative Agent and Lenders
shall consult and cooperate with each other in the prosecution thereof. All
decisions concerning the appointment of a receiver while such action and the
collection of any judgment entered in such action are pending, the conduct of
such receivership, the conduct of such action, the collection of any judgment
entered in such action, and the settlement of such action shall be made by
Required Lenders, subject,

 

Amended and Restated Credit Agreement    52     



--------------------------------------------------------------------------------

however, to the provisions of subsection (a) above. The costs and expenses of
any such action shall be borne by the Lenders in accordance with each of their
respective Pro Rata Share.

 

12.4 Rights as a Lender. With respect to its Term Loan, Eurohypo (and any
successor acting as Administrative Agent) in its capacity as a Lender hereunder
shall have the same rights and powers hereunder as any other Lender and may
exercise the same as though it were not acting as Administrative Agent, and the
term “Lender” or “Lenders” shall, unless the context otherwise indicates,
include Administrative Agent in its individual capacity. Subject to the
provisions of Section 3.12, Eurohypo (and any successor acting as Administrative
Agent) and its affiliates may (without having to account therefor to any other
Lender) accept deposits from, lend money to, make investments in, and generally
engage in any kind of banking, investment banking, trust, or other business with
Borrower (and any of its affiliates) as if it were not acting as Administrative
Agent, and Eurohypo (and any such successor) and any of its affiliates may
accept fees and other consideration from Borrower for services in connection
with this Agreement or otherwise without having to account for the same to
Lenders.

 

12.5 Indemnification. In performing its duties under the Loan Documents,
Administrative Agent will exercise the same degree of care as it normally
exercises in connection with loans of a similar type and size in which no
syndication or participations are involved. Each Lender agrees to indemnify
Administrative Agent (to the extent not reimbursed by Borrower, but without
limiting the obligations of Borrower under Section 12.3) ratably in accordance
with the aggregate principal amount of the Term Loans held by Lenders, for any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses, or disbursements of any kind and nature
whatsoever that may be imposed on, incurred by, or asserted against
Administrative Agent in its capacity as Administrative Agent (including by any
Lender) arising out of or by reason of any investigation in or in any way
relating to or arising out of this Agreement or any other Loan Document or any
other documents contemplated by or referred to herein or therein (including the
costs and expenses that Borrower is obligated to pay under Section 7.7, but
excluding, unless a Default has occurred and is continuing, normal
administrative costs and expenses incident to the performance of its agency
duties hereunder) or the enforcement of any of the terms hereof or thereof,
provided that no Lender shall be liable for any of the foregoing to the extent
they arise from the gross negligence or willful misconduct of Administrative
Agent or a breach of the standard of care set forth in the first sentence of
this Section 12.5.

 

12.6 Non-Reliance on Administrative Agent and Other Lenders. Each Lender agrees
that it has, independently and without reliance on the Administrative Agent or
any other Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis of each Company and its decision to
enter into this Agreement and that it will, independently and without reliance
upon Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
analysis and decisions in taking or not taking action under this Agreement or
under any other Loan Document. Subject to the provisions of Section 12.5,
Administrative Agent shall not be required to keep itself informed as to the
performance or observance by any Company of this Agreement or any of the other
Loan Documents or any other document referred to or provided for herein or
therein or to inspect the assets or books of any Company. Except for notices,
reports, and other documents and information expressly required to be furnished
to Lenders by Administrative Agent hereunder or under the other Loan Documents,
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the affairs, financial
condition, or business of any Company (or any of their Affiliates) that may come
into the possession of Administrative Agent or any of its Affiliates.

 

Amended and Restated Credit Agreement    53     



--------------------------------------------------------------------------------

12.7 Failure to Act. Except for action expressly required of Administrative
Agent hereunder and under the other Loan Documents, Administrative Agent shall
in all cases be fully justified in failing or refusing to act hereunder and
thereunder unless it shall receive further assurances to its satisfaction from
Lenders of their indemnification obligations under Section 12.5 against any and
all liability and expense that may be incurred by it by reason of taking or
continuing to take any such action.

 

12.8 Resignation or Removal of Administrative Agent. Administrative Agent may
resign at any time by giving prior notice of at least thirty (30) days thereof
to Lenders and Borrower and Administrative Agent may be removed at any time with
cause by Required Lenders. Upon any such resignation or removal, Required
Lenders shall have the right to appoint a successor Administrative Agent that
shall be an institutional lender that meets the qualifications of an Eligible
Assignee, which Borrower, as long as no Default exists, shall then have the
right to approve or disapprove in its reasonable discretion if such successor
Administrative Agent is not a Lender. If no successor Administrative Agent shall
have been so appointed by Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent’s
giving of notice of resignation of the retiring Administrative Agent or Required
Lenders’ removal of Administrative Agent, then the retiring Administrative Agent
may, on behalf of Lenders, appoint a successor Administrative Agent, that shall
meet the requirements of an Eligible Assignee. If no successor Administrative
Agent has been appointed by Required Lenders or Administrative Agent, as
provided above, then the retiring Administrative Agent’s resignation shall
nevertheless become effective forty-five (45) days after the retiring
Administrative Agent’s notice of resignation and Required Lenders shall
thereafter perform all of the duties of Administrative Agent hereunder and/or
under any other Loan Documents until such time, if any, as the Required Lenders
appoint a successor Administrative Agent, as provided in this Section 12.8. Upon
the acceptance of any appointment as Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between Borrower and
such successor. After any retiring Administrative Agent’s resignation hereunder
as Administrative Agent, the provisions of this Section 12 shall continue in
effect for its benefit in respect of any actions taken or omitted to be taken by
it while it was acting as Administrative Agent.

 

12.9 Consents under Loan Documents. Except as otherwise provided in the Loan
Documents, including Section 13.9, Administrative Agent may as expressly
provided in the Loan Documents, or otherwise with the prior consent of Required
Lenders (but not otherwise), (a) grant any consent or approval required of it or
(b) consent to any modification or waiver under any of the Loan Documents. If
Administrative Agent solicits any consents or approvals from Lenders under any
of the Loan Documents, each Lender shall, within ten (10) Business Days of
receiving such request, give Administrative Agent written notice that it will
grant such consent or approval or that it will not grant such consent or
approval; provided that, if any Lender does not respond within such ten (10)
Business Days, such Lender shall be deemed to have authorized Administrative
Agent to vote such Lender’s interest with respect to the matter which was the
subject of Administrative Agent’s solicitation as Administrative Agent elects.
Any such solicitation by Administrative Agent for a consent or approval shall be
in writing and shall include a description of the matter or thing as to which
such consent or approval is requested and shall include Administrative Agent’s
recommended course of action or determination in respect thereof.

 

12.10 Authorization. Administrative Agent is hereby authorized by Lenders to
execute, deliver, and perform in accordance with its terms each of the Loan
Documents to which Administrative

 

Amended and Restated Credit Agreement    54     



--------------------------------------------------------------------------------

Agent is or is intended to be a party and each Lender agrees to be bound by all
of the agreements of Administrative Agent contained in such Loan Documents.
Borrower shall be entitled to rely on all written agreements, approvals, and
consents received from Administrative Agent as being that also of Lenders,
without obtaining separate acknowledgement or proof of authorization of same.

 

12.11 Defaulting Lenders. If any Lender (a “Defaulting Lender”) shall for any
reason fail to (i) make any respective Term Loan required pursuant to the terms
of this Agreement or (ii) pay its Pro Rata Share of an advance or disbursement
to protect any Lien, any of the other Lenders may, but shall not be obligated
to, make all or a portion of the Defaulting Lender’s Term Loan or Pro Rata Share
of such advance, provided that such Lender gives Defaulting Lender and
Administrative Agent prior notice of its intention to do so. The right to make
such advances in respect of Defaulting Lender shall be exercisable first by the
Lender holding the greatest Pro Rata Share of the Term Loans and thereafter to
each Lender in descending order of their respective Pro Rata Shares of the Term
Loans or in such other manner as Required Lenders (excluding Defaulting Lender)
may agree on. Whichever Lenders make all or any portion of the Defaulting
Lender’s proportionate share of the applicable Term Loan or advance in
accordance with the foregoing terms and conditions shall be referred to as a
“Special Advance Lender.”

 

(a) In any case where a Lender becomes a Special Advance Lender (i) the Special
Advance Lender shall be deemed to have purchased, and the Defaulting Lender
shall be deemed to have sold, a senior participation in the Defaulting Lender’s
respective Term Loan to the extent of the amount so advanced or disbursed (the
“Advanced Amount”) bearing interest (including interest at the Default Rate, if
applicable) and (ii) the Defaulting Lender shall have no voting rights under
this Agreement or any other Loan Documents so long as it is a Defaulting Lender.
It is expressly understood and agreed that each of the respective obligations
under this Agreement and the other Loan Documents, including advancing Term
Loans, losses incurred in connection with the Term Loans, including costs and
expenses of enforcement, and advances to preserve any Lien, shall be without
regard to any adjustment in the Pro Rata Shares occasioned by the acts of a
Defaulting Lender. The Special Advance Lender shall be entitled to an amount
(the “Unpaid Amount”) equal to the applicable Advanced Amount, plus any unpaid
interest due and owing with respect thereto, less any repayments thereof made by
the Defaulting Lender immediately upon demand. The Defaulting Lender shall have
the right to repurchase the senior participation in its Term Loan from the
Special Advance Lender at any time by the payment of the Unpaid Amount.

 

(b) A Special Advance Lender shall (i) give notice to the Defaulting Lender,
Administrative Agent, and each other Lender (provided that failure to deliver
said notice to any party other than the Defaulting Lender shall not constitute a
default under this Agreement) of the Advance Amount and the percentage of the
Special Advance Lender’s senior participation in the Defaulting Lender’s Term
Loan and (ii) in the event of the repayment of any of the Unpaid Amount by the
Defaulting Lender, give notice to the Defaulting Lender and Administrative Agent
of the fact that the Unpaid Amount has been repaid (in whole or in part), the
amount of such repayment and, if applicable, the revised percentage of the
Special Advance Lender’s senior participation. Provided that Administrative
Agent has received notice of such participation, Administrative Agent shall have
the same obligations to distribute interest, principal, and other sums received
by Administrative Agent with respect to a Special Advance Lender’s senior
participation as Administrative Agent has with respect to the distribution of
interest, principal, and other sums under this Agreement; and at the time of
making any distributions to Lenders, shall make payments to the Special Advance
Lender with respect to a Special Advance Lender’s senior participation in the
Defaulting Lender’s Term Loan out of the Defaulting Lender’s share of any such
distributions.

 

Amended and Restated Credit Agreement    55     



--------------------------------------------------------------------------------

(c) A Defaulting Lender shall immediately pay to a Special Advance Lender all
sums of any kind paid to or received by the Defaulting Lender from Borrower,
whether pursuant to the terms of this Agreement or the other Loan Documents, or
in connection with the realization of the security therefor, until the Unpaid
Amount is fully repaid. Notwithstanding the fact that the Defaulting Lender may
temporarily hold such sums, the Defaulting Lender shall be deemed to hold same
as a trustee for the benefit of the Special Advance Lender, it being the express
intention of Lenders that the Special Advance Lender shall have an ownership
interest in such sums to the extent of the Unpaid Amount.

 

(d) Each Defaulting Lender shall indemnify, defend, and hold Administrative
Agent and each other Lender harmless from and against any and all losses,
damages, liabilities, or expenses (including reasonable attorneys’ fees and
expenses and interest at the Default Rate) which they may sustain or incur by
reason of the Defaulting Lender’s failure or refusal to abide by its obligations
under this Agreement or the other Loan Documents, except to the extent a
Defaulting Lender became a Defaulting Lender due to the gross negligence or
willful misconduct of Administrative Agent and/or any Lender. Administrative
Agent shall, after payment of any amounts due to any Special Advance Lender
pursuant to the terms of subsection (c) above, set-off against any payments due
to such Defaulting Lender for the claims of Administrative Agent and the other
Lenders pursuant to this Indemnity.

 

12.12 Other Agents.

 

(a) Syndication Agent, in such capacity, shall have no rights, duties, or
obligations hereunder, except as specifically provided in this Agreement.
Syndication Agent (a) may voluntarily resign by notice to Administrative Agent,
Lenders, and Borrower, and (b) shall resign upon the request of the Required
Lenders for cause. Upon the resignation of Syndication Agent, the Required
Lenders may elect to designate a successor Syndication Agent (which, if no
Default or Potential Default exists, is subject to Borrower’s approval that may
not be unreasonably withheld), which shall meet the requirements of an Eligible
Assignee.

 

(b) No Lender or other Persons identified on the facing page or signature pages
of this Agreement as a “syndication agent,” “documentation agent,”
“co-documentation agent,” “book manager,” “lead manager,” “arranger,” “book
runner,” or “lead arranger” shall have any right, power, obligation, liability,
responsibility, or duty under this Agreement other than, in the case of such
Lenders, those applicable to all Lenders as such. Without limiting the
foregoing, no Lenders or other Persons so identified shall have or be deemed to
have any fiduciary relationship with any Lender. Each Lender acknowledges that
it has not relied, and will not rely, on any Lenders or other Persons so
identified in deciding to enter into this Agreement or in taking or not taking
action hereunder.

 

SECTION 13

 

MISCELLANEOUS

 

13.1 Headings. The headings, captions and arrangements used in any of the Loan
Documents are, unless specified otherwise, for convenience only and shall not be
deemed to limit, amplify, or modify the terms of the Loan Documents, nor affect
the meaning thereof.

 

13.2 Nonbusiness Days; Time. Any payment or action that is due under any Loan
Document on a non-Business Day may be delayed until the next-succeeding Business
Day (but interest shall continue to accrue on any applicable payment until
payment is in fact made) unless the payment concerns a Eurodollar Borrowing, in
which case if the next-succeeding Business Day is in the next calendar month,
then such payment shall be made on the next-preceding Business Day.

 

Amended and Restated Credit Agreement    56     



--------------------------------------------------------------------------------

13.3 Communications. Unless otherwise specifically provided, whenever any Loan
Document requires or permits any consent, approval, notice, request, demand, or
other communication from one party to another, communication must be in writing
(which may be by telex or telecopy) to be effective and shall be deemed to have
been given (a) if by telex, when transmitted to the appropriate telex number and
the appropriate answerback is received, (b) if by telecopy, when transmitted to
the appropriate telecopy number (and all communications sent by telecopy must be
confirmed promptly thereafter by telephone; but any requirement in this
parenthetical shall not affect the date when the telecopy shall be deemed to
have been delivered), (c) if by mail, on the fifth (5th) Business Day after it
is enclosed in an envelope and properly addressed, stamped, sealed, certified
mail, return receipt requested, and deposited in the appropriate official postal
service, or (d) if by any other means, when actually delivered. Until changed by
notice pursuant to this Agreement, the address (and telecopy number) for each
party to a Loan Document is set forth on Schedule 1.

 

13.4 Form and Number of Documents. The form, substance, and number of
counterparts of each writing to be furnished under this Agreement must be
satisfactory to Administrative Agent and its counsel.

 

13.5 Survival. All covenants, agreements, undertakings, representations, and
warranties made in any of the Loan Documents survive all closings under the Loan
Documents and, except as otherwise indicated, are not affected by any
investigation made by any party.

 

13.6 Governing Law. EXCEPT AS EXPRESSLY PROVIDED IN A LOAN DOCUMENT, THE
GOVERNMENTAL REQUIREMENTS (OTHER THAN CONFLICT-OF-LAWS PROVISIONS) OF THE STATE
OF NEW YORK AND OF THE UNITED STATES OF AMERICA GOVERN THE RIGHTS AND DUTIES OF
THE PARTIES TO THE LOAN DOCUMENTS AND THE VALIDITY, CONSTRUCTION, ENFORCEMENT,
AND INTERPRETATION OF THE LOAN DOCUMENTS.

 

13.7 Invalid Provisions. Any provision in any Loan Document held to be illegal,
invalid, or unenforceable is fully severable; the appropriate Loan Document
shall be construed and enforced as if that provision had never been included;
and the remaining provisions shall remain in full force and effect and shall not
be affected by the severed provision. Administrative Agent, Lenders, and
Borrower agree to negotiate, in good faith, the terms of a replacement provision
as similar to the severed provision as may be possible and be legal, valid and
enforceable. However, if the provision held to be illegal, invalid, or
unenforceable is a material part of this Agreement, such invalid, illegal, or
unenforceable provision shall be, to the extent permitted by applicable law,
replaced by a clause or provision judicially construed and interpreted to be as
similar in substance and content to the original terms of such illegal, invalid,
or unenforceable clause or provision as the context thereof would reasonably
allow, so that such clause or provision would thereafter be legal, valid, and
enforceable.

 

13.8 Venue; Service of Process; Jury Trial. EACH PARTY TO ANY LOAN DOCUMENT, IN
EACH CASE FOR ITSELF, ITS SUCCESSORS AND ASSIGNS (AND IN THE CASE OF BORROWER,
FOR EACH OF ITS CONSOLIDATED AFFILIATES), (a) IRREVOCABLY SUBMITS TO THE
NONEXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS OF THE STATE OF NEW
YORK, (b) IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
LITIGATION ARISING OUT OF OR IN CONNECTION WITH THE LOAN DOCUMENTS AND THE
OBLIGATION BROUGHT IN DISTRICT COURTS OF NEW YORK COUNTY, NEW YORK, OR IN THE
UNITED STATES DISTRICT COURT FOR THE

 

Amended and Restated Credit Agreement    57     



--------------------------------------------------------------------------------

SOUTHERN DISTRICT OF NEW YORK, (c) IRREVOCABLY WAIVES ANY CLAIMS THAT ANY
LITIGATION BROUGHT IN ANY OF THE AFOREMENTIONED COURTS HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM, (d) IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF
ANY OF THOSE COURTS IN ANY LITIGATION BY THE MAILING OF COPIES THEREOF BY
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, BY HAND-DELIVERY, OR
BY DELIVERY BY A NATIONALLY RECOGNIZED COURIER SERVICE, AND SERVICE SHALL BE
DEEMED COMPLETE UPON DELIVERY OF THE LEGAL PROCESS AT ITS ADDRESS SET FORTH IN
THIS AGREEMENT, (e) IRREVOCABLY AGREES THAT ANY LEGAL PROCEEDING AGAINST ANY
PARTY TO ANY LOAN DOCUMENT ARISING OUT OF OR IN CONNECTION WITH THE LOAN
DOCUMENTS OR THE OBLIGATION MAY BE BROUGHT IN ONE OF THE AFOREMENTIONED COURTS,
AND (f) IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW, ITS
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF ANY LOAN DOCUMENT. The scope of each of the foregoing waivers is
intended to be all-encompassing of any and all disputes that may be filed in any
court and that relate to the subject matter of this transaction, including
contract claims, tort claims, breach of duty claims, and all other common law
and statutory claims. Borrower (for itself and on behalf of each of its
Consolidated Affiliates) acknowledges that these waivers are a material
inducement to Administrative Agent’s and each Lender’s agreement to enter into a
business relationship, that Administrative Agent and each Lender has already
relied on these waivers in entering into this Agreement, and that Administrative
Agent and each Lender will continue to rely on each of these waivers in related
future dealings. Borrower (for itself and on behalf of each of its Consolidated
Affiliates) further warrants and represents that it has reviewed these waivers
with its legal counsel, and that it knowingly and voluntarily agrees to each
waiver following consultation with legal counsel. THE WAIVERS IN THIS SECTION
13.8 ARE IRREVOCABLE, MEANING THAT THEY MAY NOT BE MODIFIED EITHER ORALLY OR IN
WRITING, AND THESE WAIVERS SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
SUPPLEMENTS, OR REPLACEMENTS TO OR OF THIS OR ANY OTHER LOAN DOCUMENT. In the
event of Litigation, this Agreement may be filed as a written consent to a trial
by the court.

 

13.9 Amendments, Consents, Conflicts, and Waivers.

 

(a) Required Lenders. Unless otherwise specifically provided, the provisions of
this Agreement may be amended, modified, or waived, only by an instrument in
writing executed by Borrower and the Required Lenders and supplemented only by
documents delivered or to be delivered in accordance with the express terms of
this Agreement.

 

(b) All Lenders. Except as specifically otherwise provided in this Section 13.9,
any amendment to or consent or waiver under this Agreement or any Loan Document
that purports to (x) increase the amount or amend the definition of Permitted
Redemptions must be by an instrument in writing executed by Borrower and the
Majority Lenders, and (y) accomplish any of the following must be by an
instrument in writing executed by Borrower and executed (or approved, as the
case may be) by each Lender (other than any Defaulting Lender): (i) extends the
scheduled Termination Date; (ii) extends the due date or decreases the amount of
any scheduled payment or amortization of the Obligation beyond the date
specified in the Loan Documents; (iii) decreases any rate or amount of interest,
fees, principal, or other sums payable to Administrative Agent or Lenders under
this Agreement (except such reductions as are contemplated by this Agreement);
(iv) changes the definition of “Adjusted Property EBITDA,” “Approved Costs,”
“EBITDA Adjustments,” “EBITDA Value,” “Majority Lenders,” “Occupancy Rate,”
“Required Lenders,” “Pro Rata Share,” or “Unencumbered Property;” (v) increases
any one or more Lenders’ Term Loan; (vi) waives compliance with, amends, or
fully or partially releases the PPT

 

Amended and Restated Credit Agreement    58     



--------------------------------------------------------------------------------

Guaranty; (vii) permits Borrower to assign any of its rights hereunder; (viii)
amends Section 4.1; or (ix) changes this Section 13.9(b) or any other matter
specifically requiring the consent of all Lenders under this Agreement.

 

(c) Administrative Agent. No amendment, modification, consent, or waiver which
modifies the rights, duties, or obligations of Administrative Agent shall be
effective without the consent of Administrative Agent.

 

(d) Conflicts. Any conflict or ambiguity between the terms and provisions of
this Agreement and terms and provisions in any other Loan Document is controlled
by the terms and provisions of this Agreement.

 

(e) Course of Dealing. No course of dealing or any failure or delay by any
Credit Party or any of its Representatives with respect to exercising any Right
of any Credit Party under this Agreement operates as a waiver thereof. A waiver
must be in writing and signed by the Required Lenders or Lenders, as
appropriate, to be effective, and a waiver will be effective only in the
specific instance and for the specific purpose for which it is given.

 

13.10 Multiple Counterparts. Any Loan Document may be executed in a number of
identical counterparts, each of which shall be deemed an original for all
purposes and all of which constitute, collectively, one agreement; but, in
making proof of thereof, it shall not be necessary to produce or account for
more than one counterpart. Each Lender need not execute the same counterpart of
this Agreement so long as identical counterparts are executed by Borrower, each
Lender, and Administrative Agent. This Agreement shall become effective when
counterparts of this Agreement have been executed and delivered to
Administrative Agent by each Lender, Administrative Agent, and Borrower, or, in
the case only of Lenders, when Administrative Agent has received telecopied,
telexed, or other evidence satisfactory to it that each Lender has executed and
is delivering to Administrative Agent a counterpart of this Agreement.

 

13.11 Successors and Assigns; Participations.

 

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section 13.11, (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section 13.11 and, to the extent
expressly contemplated hereby, the Indemnitees) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

(b) Any Lender may at any time assign to one or more Eligible Assignees all or a
portion of its Rights and obligations under this Agreement (including all or a
portion of its Term Loan and Note at the time owing to it); provided that (i)
except for an assignment by such Lender to an Affiliate of such Lender, such
Lender shall have received the prior consent of Administrative Agent and, so
long as no Potential Default or Default has occurred and is continuing, Borrower
(each such consent not to be unreasonably withheld or delayed); (ii) except in
the case of an assignment of the entire remaining

 

Amended and Restated Credit Agreement    59     



--------------------------------------------------------------------------------

amount of the assigning Lender’s Term Loan and Note at the time owing to it or
in the case of an assignment to a Lender or an Affiliate of a Lender or an
Approved Fund with respect to a Lender, the aggregate amount of the Term Loan
(which for this purpose includes Principal Debt outstanding thereunder) subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000; (iii) each partial assignment shall be
made as an assignment of a proportionate part of all the assigning Lender’s
Rights and obligations under this Agreement with respect to the Notes or the
Term Loan assigned; (iv) the parties to each assignment shall execute and
deliver to Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500; and (v) except in the case of an
assignment of the entire remaining amount of the assigning Lender’s Term Loan,
the aggregate amount of the Term Loan of such assigning Lender, after giving
effect to such assignment, is at least $5,000,000. Subject to acceptance and
recording thereof by Administrative Agent pursuant to subsection (c) of this
Section 13.11, from and after the effective date specified in each Assignment
and Assumption, the Eligible Assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s Rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.15(c) and (d), 3.17, 7.7 and 7.12 with respect to facts
and circumstances occurring prior to the effective date of such assignment).
Upon request, Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Administrative Agent agrees to provide Borrower with copies of
all Assignment and Assumption Agreements so long as no Default exists. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section 13.11.

 

(c) Administrative Agent, acting solely for this purpose as an agent of
Borrower, shall maintain at Administrative Agent’s office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Term Loan of, and principal
amounts of the Notes owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
absent manifest error, and Borrower, Administrative Agent, and Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(d) Any Lender may at any time, sell participations to any Person (other than a
natural person or Borrower or any of Borrower’s Affiliates or Subsidiaries )
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Term Loan
and/or the Notes; provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) Borrower, Administrative Agent, and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement, (iv) the amount of each such
participation shall not be less than $5,000,000; and (v) the aggregate amount of
the Term Loan of such Lender selling such participation, after giving effect to
such assignment, is at least $5,000,000. Any agreement or instrument pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to

 

Amended and Restated Credit Agreement    60     



--------------------------------------------------------------------------------

enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Section 13.9(b) that
directly affects such Participant. Subject to subsection (e) of this Section
13.11, Borrower agrees that each Participant shall be entitled to the benefits
of Sections 3.15(c) and (d) and 3.17 to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to subsection (b) of this
Section 13.11. To the extent permitted by law, each Participant also agrees to
be subject to Section 3.12 as though it were a Lender.

 

(e) A Participant shall not be entitled to receive any greater payment under
Sections 3.15(c) and (d) than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.15(d) unless Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of Borrower, to comply with Section 3.18 as though it were a Lender.

 

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its Rights under this Agreement (including under its Note) to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(g) As used herein, the following terms have the following meanings:

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Eligible Assignee” means any of: (i) a commercial bank organized under the laws
of the United States, or any State thereof, and (x) having total assets in
excess of $1,000,000,000, (y) having a combined capital and surplus of at least
$250,000,000, and (z) whose debt obligations (or its parent’s debt obligations)
are rated not less than Baa1 by Moody’s or BBB+ by S & P; (ii) a commercial bank
organized under the laws of any other country which is a member of the
Organization of Economic Cooperation and Development (“OECD”), or a political
subdivision of any such country, and (x) having total assets in excess of
$1,000,000,000, (y) a combined capital and surplus of at least $250,000,000, and
(z) whose debt obligations (or its parent’s debt obligations) are rated not less
than Baa1 by Moody’s or BBB+ by S & P, provided that such bank is acting through
a branch or agency located in the country in which it is organized or another
country which is also a member of OECD; (iii) a life insurance company organized
under the laws of any State of the United States, or organized under the laws of
any country and licensed as a life insurer by any State within the United States
and having admitted assets of at least $1,000,000,000; (iv) a nationally
recognized investment banking company or other financial institution in the
business of making loans (e.g., General Electric Capital Corporation), or an
Affiliate thereof (other than any Person which is directly or indirectly an
Obligor or directly or indirectly an Affiliate of any Obligor) organized under
the laws of any State of the United States, and licensed or qualified to conduct
such business under the laws of any such State and having (1) total assets of at
least $1,000,000,000 and (2) a net worth of at least $250,000,000, and (3) whose
debt obligations (or its parent’s debt obligations) are rated not less than Baa1
by Moody’s or BBB+ by S & P; or (v) an Affiliate of Eurohypo.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

Amended and Restated Credit Agreement    61     



--------------------------------------------------------------------------------

(h) Prior to the payment in full of the Obligations, and unless a Default exists
or Borrower otherwise consents in writing, Administrative Agent shall, at all
times prior to its resignation or replacement as Administrative Agent hereunder,
retain a minimum Term Loan equal to the lesser of (i) $20,000,000, or (ii) an
amount equal to twenty percent (20%) of the Total Principal Debt.

 

13.12 Discharge Only Upon Payment in Full; Reinstatement in Certain
Circumstances. Borrower’s obligations under the Loan Documents remain in full
force and effect until the Obligation is paid in full (except for provisions
under the Loan Documents which by their terms expressly survive payment of the
Obligation and termination of the Loan Documents). If at any time any payment of
the principal of or interest on any Note or any other amount payable by Borrower
or any other obligor on the Obligation under any Loan Document is rescinded or
must be restored or returned upon the insolvency, bankruptcy, or reorganization
of Borrower or otherwise, then the obligations of Borrower under the Loan
Documents with respect to that payment shall be reinstated as though the payment
had been due but not made at that time.

 

13.13 Amendment and Restatement. The parties hereto agree that, on the Closing
Date, after all conditions precedent set forth in Section 5.1 have been
satisfied or waived: (a) the Obligation (as defined herein) represents, among
other things, the amendment, extension, consolidation, and modification of the
“Obligation” (as defined in the Original Agreement); (b) this Agreement is
intended to, and does hereby, restate, renew, extend, amend, modify, supersede,
and replace the Original Agreement; (c) the Notes executed pursuant to this
Agreement amend, renew, extend, modify, replace, substitute for and supersede in
their entirety (but do not extinguish, the Indebtedness arising under) the
promissory notes issued pursuant to the Original Agreement; and (d) the entering
into and performance of their respective obligations under this Agreement and
the transactions evidenced hereby do not constitute a novation

 

13.14 Entirety. THIS AGREEMENT AND THE OTHER WRITTEN LOAN DOCUMENTS (EACH AS
AMENDED IN WRITING FROM TIME TO TIME) EXECUTED BY BORROWER AND/OR ANY CREDIT
PARTY REPRESENT THE FINAL AGREEMENT AMONG BORROWER AND THE CREDIT PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS BY THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

 

[Remainder of Page Intentionally Left Blank;

Signature Pages Follow.]

 

Amended and Restated Credit Agreement    62     



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT

BETWEEN PRENTISS PROPERTIES ACQUISITION PARTNERS, L.P.,

EUROHYPO AG, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT,

AND THE LENDERS DEFINED THEREIN

 

EXECUTED as of the day and year first mentioned.

 

PRENTISS PROPERTIES ACQUISITION PARTNERS, L.P.

a Delaware limited partnership,

as Borrower

 

By: PRENTISS PROPERTIES I, INC.,

General Partner

 

By: /s/ Richard C. Bower, II

Richard C. Bower, II

Vice President

 

EUROHYPO AG, NEW YORK BRANCH,

as Administrative Agent and a Lender

 

By: /s/ Michael A. Seton

Michael A. Seton

Senior Director

 

By: /s/ Andrew Cherrick

Andrew Cherrick

Vice President

 

63